18‐1597 
     Ragbir v. Homan 




 1                                  In the
 2             United States Court of Appeals
 3                       For the Second Circuit 
 4                                             
 5                                             
 6                                August Term, 2018 
 7                                    No. 18‐1597 
 8                                             
 9     RAVIDATH LAWRENCE RAGBIR, NEW SANCTUARY COALITION OF NEW 
10          YORK CITY, CASA DE MARYLAND, INC., DETENTION WATCH 
11        NETWORK, NATIONAL IMMIGRATION PROJECT OF THE NATIONAL 
12             LAWYERS GUILD, NEW YORK IMMIGRATION COALITION, 
13                                Plaintiffs‐Appellants, 
14                                             
15                                           v. 
16                                             
17      THOMAS D. HOMAN, in his official capacity as Deputy Director and 
18          Senior Official Performing the duties of the Director of U.S. 
19       Immigration and Customs Enforcement, THOMAS DECKER,  in his 
20          official capacity as New York Field Office Director for U.S. 
21     Immigration and Customs Enforcement, SCOTT MECHKOWSKI, in his 
22    official capacity as Assistant New York Field Office Director for U.S. 
23            Immigration and Customs Enforcement, UNITED STATES 
24     IMMIGRATION AND CUSTOMS ENFORCEMENT, KEVIN K. MCALEENAN, 
25       in his official capacity as Acting Secretary of Homeland Security, 
26      UNITED STATES DEPARTMENT OF HOMELAND SECURITY, WILLIAM P. 
27        BARR, in his official capacity as Attorney General of the United 
28                 States, UNITED STATES DEPARTMENT OF JUSTICE,  
29                                Defendants‐Appellees. 
30                                             
31    
                                                                                    




 1                 Appeal from the United States District Court 
 2                   for the Southern District of New York. 
 3                  No. 18‐cv‐1159 — P. Kevin Castel, Judge. 
 4                                       
 5                                       
 6                          ARGUED: OCTOBER 29, 2018 
 7                           DECIDED: APRIL 25, 2019 
 8    
 9            Before: WALKER, LEVAL, and DRONEY, Circuit Judges. 
10                         
11           
12          Ravidath  Ragbir,  an  alien  subject  to  a  final  order  of  removal, 
13   together  with  several  immigration‐policy  advocacy  organizations, 
14   appeals  from  an  interlocutory  order  of  the  United  States  District 
15   Court for the Southern District of New York (Castel, J.) denying their 
16   motion  for  a  preliminary  injunction  and  dismissing  certain  of  their 
17   claims.    Plaintiffs‐Appellants  sought  to  enjoin  Ragbir’s  imminent 
18   deportation  on  the  basis  of  evidence  that  Government  officials 
19   targeted  him  for  deportation  because  of  his  public  speech  that  was 
20   critical  of  Immigration  and  Customs  Enforcement  and  U.S. 
21   immigration policy.  The district court held that Ragbir failed to state 
22   a  cognizable  claim  to  the  extent  that  he  sought  to  enjoin  his 
23   deportation  and  that  8  U.S.C.  §  1252(g)  deprives  federal  courts  of 
24   jurisdiction  over  that  claim.  We  conclude  that  Ragbir  states  such  a 
25   claim,  that  the  Suspension  Clause  of  the  Constitution  requires  the 
26   availability of a habeas corpus proceeding in light of § 1252(g), and 
27   thus,  that  the  district  court  had  jurisdiction  over  Ragbir’s  claim.  
28   Accordingly, we VACATE the district court’s order, and REMAND 
29   to  the  district  court  for  further  proceedings  consistent  with  this 
30   opinion. 
31           
32          Judge WALKER dissents in a separate opinion. 




                                           2
                                                                               




 1                           
 2                                      
 3                              ROBERT  STANTON  JONES,  Arnold  & 
 4                              Porter       Kaye       Scholer      LLP, 
 5                              Washington, DC (William C. Perdue, 
 6                              Sally L.  Pei,  Andrew  T.  Tutt,  Arnold 
 7                              &  Porter  Kaye  Scholer  LLP, 
 8                              Washington,  DC;  Emily  Newhouse 
 9                              Dillingham,  Arnold  &  Porter  Kaye 
10                              Scholer LLP, Chicago, IL; Ada Añon, 
11                              Arnold  &  Porter  Kaye  Scholer  LLP, 
12                              New  York,  NY;  Alina  Das,  Jessica 
13                              Rofé,  Washington  Square  Legal 
14                              Services,  Inc.,  New  York,  NY,  on  the 
15                              brief) for Plaintiffs‐Appellants. 
16                                     
17                              STEVEN  J.  KOCHEVAR,  ASSISTANT 
18                              UNITED  STATES  ATTORNEY  (Benjamin 
19                              H.  Torrance,  Assistant  United  States 
20                              Attorney, on the brief), for GEOFFREY S. 
21                              BERMAN,   United  States  Attorney  for 
22                              the Southern District of New York, for 
23                              Defendants‐Appellees. 
24                               
25   DRONEY, Circuit Judge: 

26         The  principal  question  presented  in  this  appeal  is  whether 

27   Ravidath Ragbir, an alien subject to a valid final order of removal, has 

28   presented a legally recognizable claim to enjoin the Government from 




                                           3
                                                                                                     




 1   deporting him on the basis of his public speech that was critical of the 

 2   Government’s  immigration  policies  and  practices.    Related  to  that 

 3   question is whether Congress has deprived courts of jurisdiction to 

 4   hear Ragbir’s claim, 1 and if so, whether the Suspension Clause of the 

 5   Constitution, U.S. Const. art. I, § 9, cl. 2, nonetheless requires that the 

 6   writ of habeas corpus be available to Ragbir.     

 7            Ragbir,  together  with  the  New  Sanctuary  Coalition  of  New 

 8   York  City,  CASA  de  Maryland,  Inc.,  Detention  Watch  Network, 

 9   National  Immigration  Project  of  the  National  Lawyers  Guild,  and 

10   New  York  Immigration  Coalition  (collectively,  “Ragbir”), 2  appeals 

11   from  an  interlocutory  order  of  the  district  court  denying  Plaintiffs‐


     1
      By  “jurisdiction,”  we  refer  to  any  grant  of  jurisdiction,  including  28  U.S.C.  §§ 
     1331, 2241, and 1651.   

     2 It is uncertain whether the organizational plaintiffs would have standing on their 
     own to pursue the claim at issue in this appeal.  However, we need not reach that 
     issue  because  “the  issues  are  sufficiently  and  adequately  presented  by”  Ragbir, 
     and “nothing is gained or lost” by the presence or absence of the organizational 
     plaintiffs.  Doe v. Bolton, 410 U.S. 179, 189 (1973); see also Duke Power Co. v. Carolina 
     Envtl. Study Group, 438 U.S. 59, 72 n. 16 (1978); Railway Labor Execs. Ass’n v. U.S., 
     987 F.2d 806, 810 (D.C. Cir. 1993) (“[T]he Supreme Court has repeatedly held that 
     if  one  party  has  standing  in  an  action,  a  court  need  not  reach  the  issue  of  the 
     standing of other parties when it makes no difference to the merits of the case.”).  




                                                   4
                                                                                




 1   Appellants’  motion  for  a  preliminary  injunction  and  dismissing  his 

 2   claim to the extent that he seeks to “declare unlawful or to enjoin the 

 3   execution of the final order of removal against him” on the basis of 

 4   First  Amendment  retaliation.    App’x  281–82.    Ragbir  claims  that 

 5   certain officials of the Department of Justice and of the Immigration 

 6   and  Customs  Enforcement  (“ICE”)  agency  of  the  Department  of 

 7   Homeland  Security  (collectively,  “the  Government”),  selectively 

 8   enforced against Ragbir a final order of removal on the basis of his 

 9   speech that these officials disfavor.  The district court concluded that 

10   Ragbir failed to state a cognizable claim to the extent that he sought 

11   to enjoin his deportation and that 8 U.S.C. § 1252(g) deprives all courts 

12   of jurisdiction over that claim.  

13         We  conclude  that  Ragbir  states  a  cognizable  constitutional 

14   claim,  and  although  Congress  intended  to  strip  all  courts  of 

15   jurisdiction over his claim, the Suspension Clause of the Constitution 

16   nonetheless requires that Ragbir may bring his challenge through the 




                                          5
                                                                                                    




 1   writ  of  habeas  corpus.    Accordingly,  we  vacate  the  district  court’s 

 2   order and remand the case.    

 3              FACTUAL AND PROCEDURAL BACKGROUND 

 4           Because  the  district  court  dismissed  Ragbir’s  claim  (and 

 5   accordingly denied his motion for a preliminary injunction) for lack 

 6   of subject matter jurisdiction, we “must accept as true the [plausible] 

 7   allegations contained in [his] complaint and affidavits for purposes of 

 8   this appeal.”3  Filartiga v. Pena‐Irala, 630 F.2d 876, 878 (2d Cir. 1980); 

 9   see J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004) 

10   (“We  may  consider  affidavits  and  other  materials  beyond  the 

11   pleadings to resolve . . . jurisdictional issue[s], but we may not rely on 

12   conclusory  or  hearsay  statements  contained  in  the  affidavits.”);  see 

13   also F.T.C. v. Dean Foods Co., 384 U.S. 597, 601 (1966) (“Since the case 

14   comes to us from a dismissal on jurisdictional grounds we must take 




     3 See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (holding that “the tenet that a court 
     must  accept  as  true  all  of  the  [plaintiff’s]  allegations  contained  in  a  complaint” 
     applies only to those allegations that are plausible).   




                                                   6
                                                                                                    




 1   the  allegations  of  the  Commissionʹs  application  for  a  preliminary 

 2   injunction as true.”).

 3   I.      Ragbir’s Immigration Status 

 4           Ragbir,  a  native  and  citizen  of  Trinidad  and  Tobago,  lives  in 

 5   Brooklyn, New York.  He became a lawful permanent resident of the 

 6   United  States  in  1994.    His  wife  is  an  American  citizen,  as  is  their 

 7   daughter.  In 2001, Ragbir was convicted of wire fraud and conspiracy 

 8   to  commit  wire  fraud  in  the  United  States  District  Court  for  the 

 9   District  of  New  Jersey,  and  he  was  sentenced  to  30  months’ 

10   imprisonment.  See generally United States v. Ragbir, 38 F. App’x 788 

11   (3d  Cir.  2002).    His  convictions  were  affirmed  by  the  United  States 

12   Court of Appeals for the Third Circuit.4  Id.   


     4 After  exhausting  the  direct  appeal  of  his  conviction,  Ragbir  filed  a  coram  nobis 
     petition in the District of New Jersey.  On March 23, 2018, the New Jersey district 
     court stayed Ragbir’s administrative immigration removal pending the outcome 
     of Ragbir’s petition, finding a likelihood of success on the merits and that the other 
     relevant factors warranted a stay.  See generally Ragbir v. United States, No. 2:17‐cv‐
     1256‐KM,  2018  WL  1446407  (D.N.J.  Mar.  23,  2018).    The  district  court  denied 
     Ragbir’s coram nobis petition on January 25, 2019, and the stay of removal in that 
     action expired on February 19, 2019.  Ragbir, No. 2:17‐cv‐1256‐KM, ECF No. 82.  On 
     January 30, 2019, Ragbir filed in the Third Circuit a notice of appeal of the district 




                                                   7
                                                                                                     




 1           After Ragbir served his sentence for his wire fraud convictions, 

 2   ICE detained him in May 2006. In August 2006, an immigration judge 

 3   entered  an  order  of  removal  against  him  on  the  basis  of  those 

 4   convictions.    See  8  U.S.C.  §  1227(a)(2)(A)(iii)  (“Any alien who  is 

 5   convicted  of  an aggravated  felony at  any  time  after  admission  is 

 6   deportable.”).    The  Bureau  of  Immigration  Affairs  (“BIA”)  denied 

 7   Ragbir’s  appeal  of  his  removal  order  in  March  2007.    We  denied 

 8   Ragbir’s  petition  for  review  of  the  BIA  decision  in  2010.5   Ragbir  v. 

 9   Holder, 389 F. App’x 80 (2d Cir. 2010).  In 2012, the BIA denied Ragbir’s 

10   motion to reconsider and reopen, and we denied Ragbir’s petition for 

11   review of that decision in 2016.  Ragbir v. Lynch, 640 F. App’x 105 (2d 

12   Cir. 2016).   




     court’s denial of his coram nobis petition, id., ECF No. 84, and on February 27, 2019, 
     the  Third  Circuit  denied  Ragbir’s  motion  to  stay  his  removal  pending  the 
     resolution of that appeal, Ragbir v. United States, No. 19‐1282 (3d Cir.).    

     5  The  Supreme  Court  denied  Ragbir’s  petition  for  a  writ  of  certioriari  as  to  that 
     appeal.   
      




                                                   8
                                                                                                   




1           ICE released Ragbir from its detention in February 2008, having 

2   determined that he was not a flight risk.  Ragbir has since continued 

3   to  live  in  the  United  States  under  orders  of  supervision  that 

4   authorized  him  to  remain  and  work  in  the  United  States,  provided 

5   that he complied with his supervision conditions.  He also received 

6   four administrative stays of removal6 from ICE: in 2011, 2013, 2014, 

7   and  2016. 7    The  shortest  of  those  stays  was  for  approximately  one 


    6
     Deportation is now described as “removal” in the federal immigration statutes.  
    Evangelista  v.  Ashcroft,  359  F.3d  145,  147  n.1  (2d  Cir.  2004).    We  nonetheless 
    occasionally  use  the  term  “deportation”  in  this  opinion  as  a  “well‐worn 
    colloquialism[] for . . . ‘removal.’”  Id.     

    7 Section 241 of the INA grants the Secretary of Homeland Security authority to 
    stay the removal of an alien if he or she “decides . . . immediate removal is not 
    practicable or proper.”  8 U.S.C. § 1231(c)(2)(A); see Clark v. Martinez, 543 U.S. 371, 
    374  n.1  (2005)  (stating  that  while  the  INA  refers  to  the  Attorney  General  as  the 
    official to whom Congress delegates authority, this authority now belongs with 
    the Secretary of Homeland Security (citing 6 U.S.C. §§ 251(2), 252(a)(3), 271(b)).  8 
    C.F.R. § 241.6 implements that authority: “Any request of an alien under a final 
    order of deportation or removal for a stay of deportation or removal shall be filed 
    . . . with the district director having jurisdiction over the place where alien is at the 
    time of filing.”  § 241.6(a).  Any one of certain enumerated officials “in his or her 
    discretion and in consideration of factors listed in 8 CFR § 212.5 and section 241(c) 
    of the Act, may grant a stay of removal or deportation for such time and under 
    such conditions as he or she may deem appropriate.”  Id.  Under 8 C.F.R. § 212.5, 
    officials  “may  require  reasonable  assurances”  that  the  applicant  will  make  any 
    required appearances and “depart the United States when required to do so.”  § 
    212.5(d).  “The consideration of all relevant factors includes:” assurances from the 




                                                  9
                                                                                    




 1   year,  while  the  two  most  recent  stays  were  for  approximately  two 

 2   years each.  The most recent stay Ragbir received was scheduled to 

 3   terminate  in  January  2018.    Ahead  of  that  date,  Ragbir  filed  an 

 4   application for a fourth renewal of his stay in November 2017.   

 5   II.    Ragbir’s Speech  

 6          After  his  release  from  immigration  detention  in  2008,  Ragbir 

 7   became  an  outspoken  activist  on  immigration  issues,  including 

 8   publicly criticizing ICE.  The New Sanctuary Coalition of New York 

 9   City,  which  he  founded,  sends  volunteers  to  accompany  aliens  to 

10   court  dates  and  ICE  check‐in  appointments.    Ragbir  maintained  a 

11   “regular  presence”  outside  ICE’s  office  and  Department  of  Justice 

12   immigration  courts  in  Manhattan,  including  leading  weekly  prayer 

13   vigils, called “Jericho Walks,” with religious faith leaders.  App’x 48.  

14   Ragbir has received a number of awards for his “zealous advocacy” 

15   for immigrants’ rights, including from the Episcopal Diocese of Long 



     applicant sponsor or counsel, “community ties,” and “[a]greement to reasonable 
     conditions (such as periodic reporting of whereabouts).”  § 212.5(d)(1)‐(3). 




                                           10
                                                                                        




 1   Island and the New York State Association of Black and Puerto Rican 

 2   Legislators.  App’x 49.  

 3          On  March  9,  2017,  Ragbir  appeared  for  a  scheduled  check‐in 

 4   with ICE officials in New York City.  He was accompanied by clergy 

 5   and  elected  officials,  including  a  New  York  State  Senator,  the  New 

 6   York  City  Council  Speaker,  and  other  New  York  City  Council 

 7   Members.    At  the  check‐in,  ICE  New  York  Field  Office  Director 

 8   Thomas Decker confronted Ragbir and attempted to send away the 

 9   individuals who had accompanied him.  This confrontation garnered 

10   negative press coverage for ICE in prominent news outlets, in which 

11   Ragbir and several of the politicians who went with him to the check‐

12   in expressed criticism of ICE and U.S. immigration policy.8   




     8 E.g., Liz Robbins, Once Routine, Immigration Check‐Ins Are Now High Stakes, N.Y. 
     Times  (Apr.  11,  2017),  https://www.nytimes.com/2017/04/11/nyregion/ice‐
     immigration‐check‐in‐deportation.html; Nick Pinto, Behind ICE’s Closed Doors, The 
     Most  Un‐American  Thing  I’ve  Seen,  Village  Voice  (Mar.  10,  2017), 
     https://www.villagevoice.com/2017/03/10/behind‐ices‐closed‐doors‐the‐most‐un‐
     american‐thing‐ive‐seen/. 




                                            11
                                                                                   




 1   III.   The Government’s Alleged Retaliation 

 2          Ragbir  claims  that  the  events  of  the  March  9,  2017  check‐in, 

 3   including  his  public  statements  and  the  media  coverage  they 

 4   garnered, prompted ICE to retaliate against him.  Less than one year 

 5   after  that check‐in,  on  January  3,  2018, and days before  Ragbir was 

 6   scheduled  to  have  his  next  scheduled  administrative  check‐in,  ICE 

 7   arrested  Jean  Montrevil,  one  of  the  co‐founders  of  Ragbir’s  New 

 8   Sanctuary organization, and deported him six days later.   

 9          On January 5, 2018, Micah Bucey, a minister in New York City, 

10   along with three other faith leaders, had a meeting with ICE’s New 

11   York Field Office Deputy Director Scott Mechkowski at ICE’s office in 

12   Manhattan, to discuss Montrevil’s case and the clergies’ concern that 

13   ICE had been surveilling individuals outside a church.  According to 

14   Ragbir’s  complaint  and  a  sworn  declaration  submitted  by  Bucey, 

15   Mechkowski stated at the meeting, “Nobody gets beat up in the news 

16   more than we do, every single day.  It’s all over the place, . . . how 




                                          12
                                                                                  




 1   we’re the Nazi squad, we have no compassion.”  Mechkowski then 

 2   stated,  “The  other  day  Jean  [Montrevil]  made  some  very  harsh 

 3   statements. . . . I’m like, ‘Jean, from me to you . . . you don’t want to 

 4   make matters worse by saying things.”  App’x 55, 252 (emphasis added).   

 5         Unprompted, Mechkowski then brought up Ragbir, stating, “I 

 6   read something that Ravi [Ragbir] wrote, [stating] ‘do you think it’s 

 7   easy  walking  around  with  a  target  [on  you]?’”    App’x  253.  

 8   Mechkowski stated that it “bother[ed]” him that “there isn’t anybody 

 9   in this entire building that doesn’t . . . know about Ravi.  Everybody 

10   knows  this  case.    No  matter  where  you  go  .  .  .  .”    App’x  253.  

11   Mechkowski also stated that Ragbir and Montrevil’s cases were the 

12   two most high‐profile cases that ICE had in New York City.   

13         Shortly  thereafter,  on  January  8,  2018—three  days  before 

14   Ragbir was scheduled to appear for his next ICE check‐in—Ragbir’s 

15   counsel  Alina  Das  spoke  with  Mechkowski,  who  stated  that  he  felt 

16   “resentment” about the events of the March 9, 2017 check‐in, that he 




                                          13
                                                                               




 1   had heard Ragbir’s statements to the press, and that he continued to 

 2   see Ragbir at protest vigils outside ICE’s New York City office.  App’x 

 3   55–56, 123.   

 4          On  January  10,  2018,  Ragbir’s  counsel  received  an  email 

 5   indicating  that  his  November  2017  application  for  a  renewed 

 6   administrative stay of removal was still pending and no decision had 

 7   been reached.  Ragbir’s then‐existing stay was set to expire on January 

 8   19, 2018.  Ragbir’s next check‐in occurred on January 11, 2018.  At the 

 9   check‐in meeting, Mechkowski told Ragbir that officials had decided 

10   that  morning  to  deny  Ragbir’s  application  for  a  renewed  stay  of 

11   removal and that ICE would now enforce the removal order against 

12   him.  Ragbir later learned that his current stay of removal, which was 

13   to last eight more days, had been revoked by ICE.   

14   IV.    Events After the Government’s Decision to Execute the 
15          Order of Removal 
16    
17          That  same  day,  ICE  detained  Ragbir  and  transferred  him  to 

18   Florida, in preparation for his removal.  He was detained in Florida 




                                        14
                                                                                        




 1   for two weeks.  During that period, Ragbir’s counsel filed a petition 

 2   for a writ of habeas corpus in the United States District Court for the 

 3   Southern  District  of  New  York,  which  the  district  court  granted  on 

 4   January 29, 2018.  Ragbir was released that day, but ICE ordered him 

 5   to check in again on February 10, 2018, and to bring luggage for his 

 6   removal.   

 7          A  day  before  the  February  10  check‐in  was  to  occur,  Ragbir 

 8   filed this action in the United States District Court for the Southern 

 9   District of New York.  Later that day, the Government stipulated that 

10   Ragbir’s removal would be stayed pending resolution of his motion 

11   for a preliminary injunction, which he filed on February 12, 2018.   

12          Ragbir then brought this action, alleging two First Amendment 

13   claims in the district court:  one for retaliation against his protected 

14   speech  and  the  other  for  viewpoint  discrimination.9   As  relevant  to 

15   this appeal, Ragbir sought declaratory and injunctive relief to prevent 


     9 We consider these claims to be materially indistinguishable for our purposes and 
     so, we refer to Ragbir’s retaliation “claim” in the singular. 




                                            15
                                                                                




 1   the Government from executing the removal order against him on the 

 2   basis of his protected speech.  He asserted that the district court had 

 3   federal  question  jurisdiction  under  28  U.S.C.  §  1331  and,  in  the 

 4   alternative, that it had jurisdiction under the All Writs Act, 28 U.S.C. 

 5   § 1651, habeas corpus jurisdiction under 28 U.S.C. § 2241, or pursuant 

 6   to the constitutionally minimum scope of the writ as required by the 

 7   Suspension Clause of the United States Constitution, U.S. Const. art. 

 8   I, § 9, cl. 2.   

 9   V.      District Court Proceedings in this Action 
10    
11           On May 23, 2018, the district court dismissed Ragbir’s claim for 

12   lack of subject matter jurisdiction insofar as he sought to prevent the 

13   Government  from  executing  the  final  order  of  removal against  him 

14   and,  accordingly,  denied  his  motion  for  a  preliminary  injunction.  

15   First, the district court concluded that 8 U.S.C. § 1252 deprives courts 

16   of subject matter jurisdiction over all claims challenging the execution 




                                         16
                                                                                      




 1   of a valid final order of removal, including claims based on the United 

 2   States Constitution.  Section 1252(g) provides: 

 3         Except as provided in this section and notwithstanding 
 4         any  other  provision  of  law  (statutory  or  nonstatutory), 
 5         including  section  2241  of  title  28,  or  any  other  habeas 
 6         corpus  provision,  and  sections  1361  and  1651  of  such 
 7         title, no court shall have jurisdiction to hear any cause or 
 8         claim  by  or  on  behalf  of  any  alien  arising  from  the 
 9         decision or action by the Attorney General to commence 
10         proceedings, adjudicate cases, or execute removal orders 
11         against any alien under this chapter. 
12          
13   8 U.S.C. § 1252(g) (2012).   

14          The district court determined that Ragbir’s claim arose from the 

15   Government’s  decision  to  “execute  [the]  removal  order[]”  against 

16   him,  see  id.,  and  that  §  1252(g)  deprives  courts  of  jurisdiction  over 

17   constitutional  claims,  including  those  brought  under  28  U.S.C.  §§ 

18   1331,  2241,  or  1651.    The  district  court  emphasized  that  §  1252(g) 

19   applies  to  “any  cause  or  claim”  and  applies  “notwithstanding  any 

20   other provision of law (statutory or nonstatutory),” including “any . . 

21   . other habeas corpus provision.” App’x 269, 275 (quoting § 1252(g)) 




                                           17
                                                                                    




 1   (emphasis  in  original  decision).    Thus,  the  district  court  concluded 

 2   that it lacked subject matter jurisdiction over Ragbir’s claim.   

 3          The  district  court  further  concluded  that  it  could  avoid 

 4   deciding  whether  §  1252(g)’s  withdrawal  of  jurisdiction  posed  a 

 5   Suspension Clause problem as to Ragbir because he did not state a 

 6   cognizable  constitutional  claim.    First,  the  district  court  applied 

 7   decisions  from  this  Court  which,  in  its  view,  foreclosed  a  First 

 8   Amendment retaliation claim based on an official’s improper motives 

 9   underlying a criminal arrest or prosecution, provided that the official 

10   had probable cause for the arrest or prosecution.   

11          Second, the district court relied on the United States Supreme 

12   Court’s decision in Reno v. Am.‐Arab Anti‐Discrimination Comm., 525 

13   U.S. 471, 488 (1999) (henceforth, “AADC”), which stated that “[a]s a 

14   general  matter[,]  .  .  .  an  alien  unlawfully  in  this  country  has  no 

15   constitutional  right  to  assert  selective  enforcement  as  a  defense 

16   against  his  deportation.”    The  district  court  acknowledged  the 




                                          18
                                                                                       




 1   Supreme Court’s statement in AADC that it would not “rule out the 

 2   possibility of a rare case in which the alleged basis of discrimination 

 3   is so outrageous that the . . . considerations” that generally foreclose 

 4   a selective enforcement claim “can be overcome.”  App’x 279 (quoting 

 5   AADC,  525  U.S.  at  491).    The  district  court  declined,  however,  to 

 6   “extend this exception” to Ragbir’s claim.  App’x 280.   

 7          The  district  court  dismissed  for  lack  of  jurisdiction  Ragbir’s 

 8   claim  seeking  to  enjoin  the  execution  of  his  removal  order  and, 

 9   accordingly, denied his motion for a preliminary injunction.   

10   VI.    Proceedings in this Court 
11    
12          Ragbir and the organizational plaintiffs filed a notice of appeal 

13   of the district court’s decision on May 25, 2018.  On June 19, 2018, the 

14   district court denied Ragbir’s motion for a stay of removal pending 

15   his  appeal  to  this  Court.    On  July  19,  2018,  in  response  to  Ragbir’s 

16   motion  for  a  stay  of  removal  filed  in  this  Court,  we  granted  a 

17   temporary  stay  of  removal  pending  oral  argument  on  the  motion, 




                                            19
                                                                                       




 1   which was held on August 14, 2018.  We issued an order on August 

 2   15, 2018, expediting hearing of this appeal and instructing the parties 

 3   to  notify  the  Court  if  the  stay  issued  by  the  District  Court  for  the 

 4   District of New Jersey was withdrawn or vacated before we heard the 

 5   appeal.  We heard oral argument on the appeal on October 29, 2018, 

 6   and on November 1, 2018, we granted Ragbir’s motion for a stay of 

 7   his removal pending the outcome of this appeal.   

 8                         APPELLATE JURISDICTION 

 9          As the parties agree, we have jurisdiction over this appeal from 

10   the district court’s interlocutory denial of a preliminary injunction, 28 

11   U.S.C. § 1292(a)(1), and our jurisdiction extends to the district court’s 

12   dismissal  of  certain  claims  because  that  decision  was  “inextricably 

13   intertwined”  with  the  denial  of  Ragbir’s  request  for  a  preliminary 

14   injunction and “review of the unappealable issue is . . . necessary for 

15   review of the issue over which we have appellate jurisdiction,” Lamar 




                                            20
                                                                                                 




 1   Advertising of Penn, LLC v. Town of Orchard Park, 356 F.3d 365, 371‐72 

 2   (2d Cir. 2004).    

 3                                         DISCUSSION 

 4           We review de novo a district court’s dismissal of claims for lack 

 5   of subject matter jurisdiction.  Malik v. Meissner, 82 F.3d 560, 562 (2d 

 6   Cir. 1996).  We review for abuse of discretion a district court’s denial 

 7   of a preliminary injunction.  N. Am. Soccer League, LLC v. U.S. Soccer 

 8   Fedʹn, Inc., 883 F.3d 32, 36 (2d Cir. 2018).  “A district court abuses its 

 9   discretion when it rests its decision on . . . an error of law.”  Id.  

10           As an initial matter, Ragbir contends, and the Government does 

11   not  dispute,  that  he  could  not  have  brought  his  claim  in  a  BIA 

12   proceeding or in a petition for review.  That is because Ragbir’s claim 

13   arose only after his petition process was exhausted and his order of 

14   removal  became  final.          10      Notwithstanding  this  situation,  the 



     10 A  renewed  motion  to  reopen  also  is  not  available  to  Ragbir.    Such  a  motion 
     allows a petitioner to introduce “new facts” pertinent to the propriety of an order 
     of  removal.    8  C.F.R.  §  1003.2(c)(1).    Subject  to  certain  exceptions  that  are 
     inapplicable here, see id. § 1003.2(c)(3), and the possibility in a rare case of equitable 




                                                 21
                                                                                                       




 1   Government  argues  that  §  1252(g)  withdraws  federal  court 

 2   jurisdiction over Ragbir’s First Amendment claim.  The Government 

 3   also contends that we need not decide whether the Suspension Clause 

 4   would  nonetheless  require  the  availability  of  a  habeas  corpus 

 5   proceeding  because  AADC,  and  certain  of  our  decisions,  foreclose 

 6   Ragbir’s claim.  Ragbir disagrees, contending that he states a claim, 

 7   that  §  1252(g)  should  be  read  to  allow  jurisdiction  over  his 

 8   constitutional claim in the district court, and that if § 1252(g) does not 

 9   so  allow,  the  Suspension  Clause  requires  a  review  of  his  claim 

10   through a petition for the writ of habeas corpus.   

11           We  first  consider  whether  § 1252(g)  forecloses  all  jurisdiction 

12   over  Ragbir’s  constitutional  claim,  which  he  could  not  bring  in  his 



     tolling,  see,  e.g.,  Zhao  v.  INS,  452  F.3d  154,  157  (2d  Cir.  2006)  (equitably  tolling 
     numeric  and  time  limits  because  of  ineffective  assistance  of  counsel  during 
     limitations period), “a party may file only one motion to reopen,” id. § 1003.2(c)(2).  
     Here, even assuming, arguendo, that “new facts” as to the Government’s alleged 
     retaliatory  execution  of  Ragbir’s  order  of  removal  in  2018  could  bear  on  the 
     propriety  of  that  order—entered  years  before  the  alleged  retaliation—Ragbir 
     already filed an unsuccessful motion to reopen (prior to the alleged retaliation).  
     See generally Ragbir v. Lynch, 640 F. App’x 105 (2d Cir. 2016).   
      




                                                    22
                                                                                    




 1   earlier—and  concluded—petition  for  review.    We  then  consider 

 2   whether Ragbir states a viable constitutional claim.  If we answer that 

 3   question  in  the  affirmative,  we  must  then  address  whether  the 

 4   Suspension  Clause  requires  a hearing  of  Ragbir’s  claim  in  a  habeas 

 5   corpus  proceeding.    See  Three  Affiliated  Tribes  of  Fort  Berthold 

 6   Reservation  v.  Wold  Eng’g,  P.C., 467  U.S.  138,  158  (1984)  (“It  is  a 

 7   fundamental rule of judicial restraint . . . [that courts] will not reach 

 8   constitutional  questions  in  advance  of  the  necessity  of  deciding 

 9   them.”).   

10   I.     Whether  §  1252(g)  Forecloses  Jurisdiction  Over  Ragbir’s 
11          Claim 
12    
13          The crux of the dispute between Ragbir and the Government is 

14   whether  §  1252(g)  applies:  1)  to  the  Government’s  alleged  conduct 

15   here; and 2) to constitutional claims.   

16        A. Section 1252(g) Applies to the Alleged Government Conduct 
17    
18          The  Supreme  Court  has  emphasized  that  §  1252(g)  “applies 

19   only to three discrete actions:” the Government’s “‘decision or action’ 




                                          23
                                                                                         




 1   to  ‘commence  proceedings,  adjudicate  cases,  or  execute  removal 

 2   orders.’”11   AADC,  525  U.S.  at  482  (quoting  §  1252(g))  (emphasis  in 

 3   original  decision).    By  contrast,  §  1252(g)  does  not  apply  to  “many 

 4   other  decisions  or  actions  that  may  be  part  of  the  deportation 

 5   process—such as the decisions to open an investigation.”  Id. 

 6          The  Government  argues  that  Ragbir’s  claim  falls  within  the 

 7   ambit  of  §  1252(g)  because  his  claim  arises  from  the  Government’s 

 8   execution  of  Ragbir’s  final  removal  order.    Ragbir  disagrees, 

 9   contending that his claim instead arises “from immigration officials’ 

10   unlawful  decision  to  retaliate  against  [his]  protected  speech.”  

11   Appellants’ Br. at 31–32.   

12          In support, Ragbir refers to a Ninth Circuit case, Arce v. United 

13   States,  899  F.3d  796  (9th  Cir.  2018).    In  Arce,  the  Government’s 




     11 AADC addressed the version of § 1252(g) as it was first enacted in 1996.  As is 
     discussed later in this opinion, § 1252(g) has since been amended by the REAL ID 
     Act of 2005, but the statutory text regarding the three discrete Government actions 
     has not changed.      
      




                                             24
                                                                                                       




 1   violation of a judicial stay of removal resulted in the alien’s wrongful 

 2   removal from the United States.  Id. at 799.  The alien plaintiff brought 

 3   a  Federal  Tort  Claims  Act  (“FTCA”)  claim  for  damages  suffered  as 

 4   result  of  the  removal.    The  Ninth  Circuit  held  that  this  claim  fell 

 5   outside  the  scope  of  §  1252(g)  because  “the  stay  of  removal 

 6   temporarily suspend[ed] the source of the [Government’s] authority 

 7   to act.”  Id. at 800 (internal quotations omitted).  In other words, while 

 8   the stay was in place, the Government “totally lack[ed] the [statutory] 

 9   discretion to effectuate a removal order.”  Id. at 800–01.  Therefore, the 

10   Ninth Circuit concluded that the Government’s “decision or action to 

11   violate  a  court  order  staying  removal  f[ell]  outside”  of  §  1252(g)’s 

12   “jurisdiction‐stripping reach.”  Id. at 801.  

13           We express no opinion as to the Ninth Circuit’s decision in Arce, 

14   which  is  distinguishable  from  this  case. 12    Here,  the  Government 



       We note that the Eighth Circuit appears to have come to a different conclusion 
     12

     than  the  Ninth  Circuit.    Silva  v.  United  States,  866  F.3d  938,  940  (8th  Cir.  2017) 
     (holding that a claim challenging the execution of a removal order in violation of 
     a stay still fell within § 1252(g)). 




                                                    25
                                                                                            




 1   unquestionably  had  statutory  authority  to  execute  Ragbir’s  final 

 2   order of removal, and that very conduct is the retaliation about which 

 3   Ragbir complains.13  To remove that decision from the scope of section 

 4   1252(g)  because  it  was  allegedly  made  based  on  unlawful 

 5   considerations  would  allow  plaintiffs  to  bypass  §  1252(g)  through 

 6   mere  styling  of  their  claims.    And  so,  we  conclude  that  the 

 7   Government’s challenged conduct falls squarely within the ostensible 

 8   jurisdictional limitation of § 1252(g).   

 9        B. Section 1252(g) Applies to Constitutional Claims 
10    
11           Next, Ragbir argues that Congress would have used the word 

12   “constitutional”  in  §  1252(g)  if  it  intended  to  foreclose  jurisdiction 

13   (habeas or otherwise) over those claims.  Moreover, he contends that 

14   § 1252(g) merely “channels” claims that could be brought in a petition 



      
       That discrete action necessarily includes the Government’s denial of a further 
     13

     administrative  stay  of  removal  in  January  2018  and  its  early  termination  of 
     Ragbir’s then‐existing stay.  See AADC, 525 U.S. at 483 (describing the Executive’s 
     discretion to abandon the execution of a removal order as part of the execution 
     “stage” in the deportation process).   




                                              26
                                                                                  




 1   for review into that process, but does not eliminate jurisdiction over 

 2   other  claims.    The  Government  argues  that  §  1252(g)  plainly  states 

 3   otherwise.   

 4         Before proceeding to the current text of § 1252(g), a brief review 

 5   of the history of that provision—including court decisions construing 

 6   it—is instructive.  Section 1252(g) was added to the Immigration and 

 7   Nationality Act (“INA”) through adoption of the Illegal Immigration 

 8   Reform  and  Immigrant  Responsibility  Act  (“IIRIRA”)  in  1996.    The 

 9   initial version of § 1252(g) read as follows: 

10         Except as provided in this section and notwithstanding 
11         any  other  provision  of  law,  no  court  shall  have 
12         jurisdiction to hear any cause or claim by or on behalf of 
13         any  alien  arising  from  the  decision  or  action  by  the 
14         Attorney General to commence proceedings, adjudicate 
15         cases, or execute removal orders against any alien under 
16         this Act. 
17          
18   8 U.S.C. § 1252(g) (2000).   

19         In Jean‐Baptiste v. Reno, 144 F.3d 212, 218–20 (2d Cir. 1998), we 

20   held that the 1996 version of § 1252(g) barred federal court jurisdiction 




                                          27
                                                                                 




 1   under 28 U.S.C. § 1331 over constitutional claims within its scope— 

 2   there, the plaintiffs’ Fifth Amendment due process claim challenging 

 3   the INS’s deportation procedures.  We dismissed the plaintiffs’ claim 

 4   for lack of subject matter jurisdiction under § 1331.  Id.  However, we 

 5   held  that  “in  the  absence  of  language  affirmatively  and  clearly 

 6   eliminating habeas review,” § 1252(g) did not repeal habeas corpus 

 7   jurisdiction under 28 U.S.C. § 2241.  Id. at 219–20.  Other circuit courts, 

 8   and,  eventually,  the  Supreme  Court,  also  concluded  that  neither 

 9   IIRIRA  nor  the  Anti‐Terrorism  and  Effective  Death  Penalty  Act  of 

10   1996 (“AEDPA”) repealed (or limited the prior scope of) district court 

11   jurisdiction over aliens’ petitions for writs of habeas corpus brought 

12   pursuant to 28 U.S.C. § 2241.  See I.N.S. v. St. Cyr, 533 U.S. 289, 314 

13   (2001).  

14          Congress responded to the Supreme Court’s St. Cyr decision by 

15   enacting the REAL ID Act of 2005, Pub. L. No. 109‐13, 119 Stat 302, 




                                         28
                                                                                            




 1   which  strengthened  §  1252(g)’s  jurisdictional  limitations.                  14     

 2   Specifically, it amended § 1252(g) by inserting new language, which 

 3   is italicized: 

 4          Except as provided in this section and notwithstanding 
 5          any  other  provision  of  law  (statutory  or  nonstatutory), 
 6          including section 2241 of Title 28, or any other habeas corpus 
 7          provision, and sections 1361 and 1651 of such title, no court 
 8          shall have jurisdiction to hear any cause or claim by or 
 9          on behalf of any alien arising from the decision or action 
10          by  the  Attorney  General  to  commence  proceedings, 
11          adjudicate cases, or execute removal orders against any 
12          alien under this Act. 
13    
14   8 U.S.C. § 1252(g) (2012) (emphasis added).   

15          Thus, the REAL ID Act had two primary functions as to section 

16   1252(g).    First,  by  adding  unmistakably  clear  language,  it 

17   “eliminat[ed]  the  availability  of  habeas  corpus  relief  in  the  United 

18   States District Courts for aliens seeking to challenge orders of removal 

19   entered  against  them.”    Ruiz‐Martinez  v.  Mukasey,  516  F.3d 102,  105 

20   (2d Cir. 2008).   


     14 See Paul Diller, Habeas and (Non‐)Delegation, 77 U. Chi. L. Rev. 585, 615 (2010) 
     (stating that Congress passed the REAL ID Act in direct response to St. Cyr).   




                                             29
                                                                                     




 1          Second,  we  conclude  that  by  adding  the  words  “statutory  or 

 2   nonstatutory,” Congress further clarified what had already been our 

 3   construction  of  §  1252(g)  in  Jean‐Baptiste:  it  applies  even  to 

 4   constitutional  claims.    Taken  together  with  §  1252(g)’s  clear 

 5   elimination  of  habeas  corpus  jurisdiction,  it  follows  that  the  statute 

 6   purports  to  forbid  bringing  even  constitutional  claims  in  such  a 

 7   proceeding.  In reaching the conclusion that the amended version of 

 8   §  1252(g)  should  be  so  construed,  we  are  mindful  that  “[w]here 

 9   Congress  intends  to  preclude  judicial  review  of  constitutional 

10   claims[,] its intent to do so must be clear,”  Webster v. Doe, 486 U.S. 

11   592, 603 (1988), and that “if an otherwise acceptable construction of a 

12   statute  would  raise  serious  constitutional  problems,  and  where  an 

13   alternative  interpretation  of  the  statute  is  fairly  possible,  we  are 

14   obligated to construe the statute to avoid such problems,”  St. Cyr, 533 

15   U.S.    at  299–300  (citing  Crowell  v.  Benson,  285  U.S.  22,  62  (1932)) 

16   (internal  citation  and  quotation  marks  omitted).    However,  “[t]he 




                                           30
                                                                                     




 1   canon of constitutional avoidance comes into play only when, after 

 2   the application of ordinary textual analysis, the statute is found to be 

 3   susceptible of more than one construction; and the canon functions as 

 4   a means of choosing between them.”  Clark v. Martinez, 543 U.S. 371, 385 

 5   (2005) (emphasis in original); see Boumediene v. Bush, 553 U.S. 723, 787 

 6   (2008) (stating that “[t]he canon of constitutional avoidance does not 

 7   supplant traditional modes of statutory interpretation” (citing Clark, 

 8   543  U.S.  at  385)).    In  other  words,  “[w]e  cannot”  use  constitutional 

 9   avoidance to “ignore the text and purpose of a statute in order to save 

10   it.”  Boumediene, 553 U.S. at 787. 

11          Here, even putting aside our construction of the less obviously 

12   restrictive  version  of  1252(g)  in  Jean‐Baptiste,  we  are  aware  of  no 

13   “nonstatutory”  claim  that  a  petitioner  could  bring  in  relation  to  a 

14   deportation  proceeding  other  than  one  rooted  in  the  Constitution.  

15   Nor does Ragbir offer such an explanation.  And even if there were 

16   such  claims,  we  see  no  basis—in  light  of  the  text  and  legislative 




                                           31
                                                                                                




 1   history—for  construing  the  word  “nonstatutory”  in  §  1252(g)  to 

 2   exclude constitutional claims. 15, 16   

 3           Accordingly,  Congress  appears  to  have  made  “an  informed 

 4   legislative  choice”  that  eliminating  even  habeas  review  of 

 5   constitutional  claims  would  not  pose  a  constitutional  (Suspension 

 6   Clause)  problem  despite  courts’  indications  to  the  contrary,  and  so 

 7   Congress’s  legislative  “intent  must  be  respected  even  if  a  difficult 

 8   constitutional  question  is  presented.”  Boumediene,  553  U.S.  at  738 

 9   (recognizing  that  Congress’s  passage  of  the  Military  Commissions 

10   Act of 2006 was a direct response to the Court’s narrow reading of the 

11   Detainee Treatment Act in Hamdan v. Rumsfeld, 548 U.S. 557 (2006)).  

12   It  then  falls  upon  “the  Judiciary,  in  light  of  [Congress’s] 




     15
       For  the  same  reasons,  we  also  reject  Ragbir’s  argument  that  §  1252(g)  merely 
     “channels”  certain  claims  into  a  petition  for  review  but  does  not  intend  to 
     eliminate jurisdiction for other claims.  That argument lacks textual support and 
     is belied by Congress’s plain indication, through the REAL ID Act, that § 1252(g)’s 
     limitation of “any” cause or claim truly means “any.”   

     16
       The Eighth and Sixth Circuits have come to the same conclusion.  Silva, 866 F.3d 
     at 941; Elgharib v. Napolitano, 600 F.3d 597, 602 (6th Cir. 2010).




                                                32
                                                                               




 1   determination”  that  such  statutory  language  is  constitutional,  to 

 2   “proceed[]  to  its  own  independent  judgment  on  the  constitutional 

 3   question when required to do so in a proper case.”  Id.   

 4   II.    Whether Ragbir States a Constitutional Claim 

 5         As discussed above, Ragbir argues that even if § 1252 bars all 

 6   jurisdiction  over  his  claim,  the  Suspension  Clause  nonetheless 

 7   requires the availability of a petition for writ of habeas corpus.  The 

 8   Government  counters  that  we  need  not  reach  that  serious 

 9   constitutional question because Ragbir fails to state a cognizable claim 

10   under certain of our decisions and because of the application of the 

11   Supreme Court’s holding in AADC.  We thus first address whether 

12   Ragbir states a claim.  

13         A. Whether Our Prior Decisions Foreclose Ragbir’s Claim 
14    
15         To state a First Amendment retaliation claim, a plaintiff must 

16   show that: “(1) he has a right protected by the First Amendment; (2) 

17   the  defendant’s  actions  were  motivated  or  substantially  caused  by 




                                        33
                                                                                                  




 1   [the plaintiff’s] exercise of that right; and (3) the defendant’s actions 

 2   caused [the plaintiff] some injury.”  Smith v. Campbell, 782 F.3d 93, 100 

 3   (2d Cir. 2015) (quoting Dorsett v. Cty. of Nassau, 732 F.3d 157, 160 (2d 

 4   Cir. 2013)).  The Government contends that we have “long held” that 

 5   the  existence  of  probable  cause  to  arrest  an  individual  defeats  a 

 6   plaintiff’s First Amendment retaliation claim.  Gov’t Br. at 39.  And 

 7   so, the Government argues that, per force, Ragbir’s undisputedly valid 

 8   final order of removal bars his claim that Government officials sought 

 9   to deport him in retaliation for his speech.   

10           Even  if  we  were  to  accept  the  Government’s  analogy  of  that 

11   aspect of Fourth Amendment law to the execution of final orders of 

12   removal,17 it reads our decisions too broadly.  The Government relies 


     17 It is unclear that Fourth Amendment doctrine should be so readily applied to 
     the  circumstances  here,  as  it  has  developed  within  the  context  of  the  particular 
     interests served by criminal investigations.  See, e.g., Virginia v. Moore, 553 U.S. 164, 
     173 (2008) (“[A]n arrest based on probable cause serves interests that have long 
     been seen as sufficient to justify the seizure.  Arrest ensures that a suspect appears 
     to answer charges and does not continue a crime, and it safeguards evidence and 
     enables  officers  to  conduct  an  in‐custody  investigation.”  (internal  citations 
     omitted)).   
      




                                                 34
                                                                                     




 1   primarily on Mozzochi v. Borden, 959 F.2d 1174, 1179–80 (2d Cir. 1992), 

 2   and Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 120 (2d Cir. 1995), which 

 3   relied on Mozzochi for its legal standard.  But, in Mozzochi the question 

 4   presented was whether it was “clearly established that an individual’s 

 5   constitutional  rights  were  violated  when  a  criminal  prosecution, 

 6   supported by probable cause, was initiated in an attempt to deter or 

 7   silence  the  exercise  by  the  criminal  defendant  of  his  right  to  free 

 8   speech,  but  without  the  effect  of  actually  deterring  or  silencing  the 

 9   individual.”  Mozzochi, 959 F.2d at 1179 (emphasis added).  Central to 

10   our  decision  in  favor  of  the  defendants  was  that,  at  summary 

11   judgment, Mozzochi had not adduced “any evidence to support his 

12   allegation that he was actually chilled in the exercise of the right to 

13   free speech.”  Id. at 1179–80.  Thus, Mozzochi stands for the proposition 

14   that  “[a]n  individual  does  not  have  a  right  under  the  First 

15   Amendment  to  be  free  from  a  criminal  prosecution  supported  by 

16   probable cause that is in reality an unsuccessful attempt to deter or 




                                           35
                                                                                                   




1   silence criticism of the government.”  Id. at 1180.  In Singer, we quoted 

2   that  holding  from  Mozzochi  and  affirmed  the  dismissal  of  Singer’s 

3   First Amendment retaliation claim because, inter alia, he had “failed 

4   to  allege  with  sufficient  particularity  any  actual  ‘chilling’  of  his 

5   speech.”18, 19  Id. at 120. 

6           The  Government  does  not  argue  that  Ragbir  has  made  an 

7   insufficient showing that his speech has been or will be suppressed, 

8   and so we deem that argument waived.  Nor, at any rate, do we doubt 

9   that Ragbir has made the requisite showing.  We thus conclude that 



    18  The  Government  also  disputes  Ragbir’s  contention  that  the  Supreme  Court’s 
    decision in Lozman v. City of Riviera Beach, 138 S. Ct. 1945 (2018), has broadened the 
    scope  of  potential  retaliatory  arrest  claims  that  are  permissible  under  our 
    precedents.    However,  we  need  not  reach  that  issue  for  the  reasons  discussed 
    above.    
     
    19  The  Government  cites  in  passing  to  another  of  our  decisions  that  quoted  the 

    same  standard  from  Mozzochi,  and  so,  it  is  unpersuasive  for  the  Government’s 
    purposes.  Fabrikant v. French, 691 F.3d 193, 215 (2d Cir. 2012).  Likewise, Magnotti 
    v.  Kuntz,  918  F.2d  364,  368  (2d  Cir.  1990),  is  unhelpful  to  the  Government.    In 
    Magnotti,  we  stated  that  it  was  “undisputed  that  retaliatory  prosecution  may 
    expose  a  state  official”  to  damages.    Id.    The  plaintiff,  Magnotti,  claimed  that 
    charges  were  brought  against  him  in  retaliation  for  his  complaints  of  police 
    misconduct.    Id.  We  held  against  Magnotti  at  summary  judgment,  however, 
    because,  inter  alia,  the  only  evidence  he  had  adduced  of  the  retaliation  was 
    “omissions made in the warrant application.”  Id.   




                                                 36
                                                                                        




 1   the  precedents  cited  by  the  Government  do  not  foreclose  Ragbir’s 

 2   claim.   

 3          B. Whether AADC Forecloses Ragbir’s claim 

 4          The Government also argues that the Supreme Court’s decision 

 5   in AADC forecloses Ragbir’s claim.  In AADC, six temporary resident 

 6   aliens  and  two  lawful  permanent  resident  aliens  brought  a  First 

 7   Amendment  claim  seeking  to  enjoin  the  Government’s  initiation  of 

 8   deportation proceedings against them.  AADC, 525 U.S. at 474.  The 

 9   six  temporary  residents  were  charged  with  technical  immigration 

10   violations  such  as  overstaying  visas,  and  the  two  resident‐alien 

11   plaintiffs  were  charged with aiding  a terrorist  organization.20   Id.  at 

12   473–74.   

13          The  regional  counsel  of  ICE’s  predecessor  agency,  the 

14   Immigration and Naturalization Service (“INS”), had stated at a press 

15   conference that the INS was seeking to deport the plaintiffs because 


     20 The  INS  had  also  brought  against  all  the  aliens  “advocacy‐of‐communism 
     charges,” which were later dropped.  AADC, 525 U.S. at 473–74. 




                                            37
                                                                                 




 1   of  their  affiliation  with  the  Popular  Front  for  the  Liberation  of 

 2   Palestine (“PFLP”), a “group that the Government characterize[d] as 

 3   an  international  terrorist  and  communist  organization.”  Id.  at  473.  

 4   The Government represented that it had evidence that the PFLP had 

 5   been responsible for multiple terrorist attacks around the world.  Brief 

 6   for the Petitioners, AADC, 525 U.S. 471 (1998) No. 97‐1252, 1998 WL 

 7   411431 at *2–4.    

 8          The plaintiffs brought an action in the district court, claiming 

 9   that  the  Government’s  initiation  of  deportation  proceedings 

10   impinged upon their right to associate under the First Amendment.  

11   They did not wish to wait to bring their claims until a final order of 

12   removal  (if  any)  was  entered  against  them  because  deportation 

13   proceedings could take years, and during that time their association 

14   with the PFLP would be deterred.  AADC, 525 U.S. at 487–88; Brief for 

15   Respondents (“Plaintiffs’ AADC Br.”), AADC, 525 U.S. 471 (1998) No. 

16   97‐1252, 1998 WL 614300 at *30–37.  In addition, the plaintiffs argued 




                                         38
                                                                                  




 1   that  their  claims  required  factual  development  that  could  not  be 

 2   accomplished  in  an  administrative  immigration  proceeding.  

 3   Plaintiffs’ AADC Br. at *14–15, 20–21.  The plaintiffs thus urged the 

 4   Supreme Court to employ the doctrine of constitutional avoidance to 

 5   read  the  pre‐REAL  ID  Act  version  of  §  1252(g)  as  permitting 

 6   immediate district court review of their constitutional claims.  AADC, 

 7   525 U.S. at 487–88.   

 8         The  Supreme  Court  held  that  §  1252(g)  permissibly  deprived 

 9   courts of jurisdiction over the plaintiffs’ claims.  Id.  The Court stated 

10   that  “[a]s  a  general  matter—and  assuredly  in  the  context  of  claims 

11   such as those put forward in the present case—an alien unlawfully in 

12   this country has no constitutional right to assert selective enforcement 

13   as a defense against his deportation.”  Id.   

14         The  Court  also  expressed  concern  that  the  plaintiffs’  claims 

15   “invade[d]  a  special  province  of  the  Executive—its  prosecutorial 

16   discretion.”  Id. at 489.  The Court was particularly concerned about 




                                          39
                                                                                




 1   reviewing  the  Executive’s  national‐security  and  foreign‐affairs 

 2   decisionmaking: 

 3         What will be involved in deportation cases is not merely 
 4         the  disclosure  of  normal  domestic  law  enforcement 
 5         priorities  and  techniques,  but  often  the  disclosure  of 
 6         foreign‐policy  objectives  and  (as  in  this  case)  foreign‐
 7         intelligence  products  and  techniques.  The  Executive 
 8         should not have to disclose its ‘real’ reasons for deeming 
 9         nationals  of  a  particular  country  a  special  threat—or 
10         indeed  for  simply  wishing  to  antagonize  a  particular 
11         foreign country by focusing on that countryʹs nationals—
12         and  even  if  it  did  disclose  them  a  court  would  be  ill 
13         equipped  to  determine  their  authenticity  and  utterly 
14         unable to assess their adequacy. 
15    
16    Id. at 490‐91.  The Court further stated that “the consideration on the 

17   other side of the ledger in deportation cases—the interest of the target 

18   in avoiding ‘selective’ treatment—is less compelling than in criminal 

19   prosecutions.”  Id. at 491.  The Court explained:  

20         While the consequences of deportation may assuredly be 
21         grave, they are not imposed as a punishment. In many 
22         cases  (for  six  of  the  eight  aliens  here)  deportation  is 
23         sought simply because the time of permitted residence in 
24         this  country  has  expired,  or  the  activity  for  which 
25         residence  was  permitted  has  been  completed.    Even 
26         when deportation is sought because of some act the alien 




                                         40
                                                                                    




 1           has  committed,  in  principle  the  alien  is  not  being 
 2           punished for that act (criminal charges may be available 
 3           for that separate purpose) but is merely being held to the 
 4           terms under which he was admitted.  
 5            
 6   Id. (internal citation omitted). 

 7          The  Court  continued,  “[a]nd  in  all  cases,  deportation  is 

 8   necessary  in  order  to  bring  to  an  end an  ongoing  violation of  United 

 9   States  law.    The  contention  that  a  violation  must  be  allowed  to 

10   continue  because  it  has  been  improperly  selected  is  not  powerfully 

11   appealing.”  Id. (emphasis in original).   

12          Especially important for the situation that faces us, the Court 

13   declined to “rule out the possibility of a rare case in which the alleged 

14   basis  of  discrimination  is  so  outrageous  that  the  foregoing 

15   considerations  can  be  overcome.    Whether  or  not  there  be  such 

16   exceptions, . . . [w]hen an alien’s continuing presence in this country 

17   is  in  violation  of  the  immigration  laws,  the  Government  does  not 

18   offend  the  Constitution  by  deporting  him  for  the  additional  reason 




                                          41
                                                                                             




 1   that it believes him to be a member of an organization that supports 

 2   terrorist activity.”21  Id. at 491–92. 

 3          Ragbir’s  situation  is  very  different  from  the  one  presented  in 

 4   AADC.    Although  the  Supreme  Court  did  not  clarify  what  might 

 5   constitute an “outrageous” basis for discrimination, AADC compels 

 6   courts to evaluate the gravity of the constitutional right affected; the 

 7   extent to which the plaintiff’s conduct or status that forms the basis 

 8   for the alleged discrimination is actually protected; the egregiousness 

 9   of  the  Government’s  alleged  conduct;  and  the  plaintiff’s  interest  in 

10   avoiding selective treatment, as balanced against the Government’s 

11   discretionary  prerogative.    We  address these  considerations  in  turn 

12   and conclude that Ragbir’s claim involves “outrageous” conduct. 

13           

14           




       See also Rajah v. Mukasey, 544 F.3d 427, 438 (2d Cir. 2008) (agreeing, in the context 
     21

     of  considering  a  Fifth  Amendment  equal  protection  claim,  that  a  selective 
     prosecution based on animus could be “outrageous” under AADC).   




                                               42
                                                                                                      




 1           1. Ragbir’s  Speech  Implicates  the  Highest  Position  in  the 
 2              Hierarchy of First Amendment Protection 
 3    
 4           First Amendment speech is preeminent among the liberties that 

 5   the Constitution protects.  Indeed, “[i]f there is any fixed star in our 

 6   constitutional  constellation,  it  is  that  no  official,  high  or  petty,  can 

 7   prescribe  what  shall  be  orthodox  in  politics  .  .  .  or  other  matters  of 

 8   opinion.”  Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 

 9   138 S. Ct. 2448, 2463 (2018) (quoting West Va. Bd. of Educ. v. Barnette, 

10   319 U.S. 624, 642 (1943)).    

11           Ragbir’s  speech  implicates  the  apex  of  protection  under  the 

12   First Amendment.  His  advocacy  for  reform  of  immigration  policies 

13   and  practices  is  at  the  heart  of  current  political  debate  among 

14   American  citizens  and  other  residents.    Thus,  Ragbir’s  speech  on  a 

15   matter of “public concern”22 is at “the heart of . . . First Amendment[] 




       “Speech deals with matters of public concern when it can ‘be fairly considered 
     22

     as relating to any matter of political, social, or other concern to the community,’” 
     Snyder  v.  Phelps,  562  U.S.  443,  453  (2011)  (quoting  Connick,  461  U.S.  at  146),  “or 
     when it ‘is a subject of legitimate news interest; that is, a subject of general interest 




                                                   43
                                                                                            




 1   protection,”23 and “occupies the highest rung of the hierarchy of First 

 2   Amendment  values,’”  Snyder  v.  Phelps,  562  U.S.  443,  451–52  (2011) 

 3   (quoting Connick v. Myers, 461 U.S. 138, 145 (1983); Dun & Bradstreet, 

 4   Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 758–59 (1985)).  Because 

 5   Ragbir’s speech concerns “political change,” it is also “core political 

 6   speech” and thus “trenches upon an area in which the importance of 

 7   First Amendment protections is at its zenith.”  Meyer v. Grant, 486 U.S. 

 8   414, 421–22, 425 (1988) (emphasis added and internal quotation marks 

 9   omitted).    Indeed,  his  “speech  critical  of  the  exercise  of  the  State’s 

10   power lies at the very center of the First Amendment.”  Gentile v. State 

11   Bar of Nev., 501 U.S. 1030, 1034 (1991). 

12           

13           

     and of value and concern to the public,’” id. (quoting  San Diego v. Roe, 543 U.S. 77, 
     83–84 (2004)).   
      
     23 See Snyder, 562 U.S. at 452 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 

     270 (1964)) (“The First Amendment reflects ‘a profound national commitment to 
     the principle that debate on public issues should be uninhibited, robust, and wide‐
     open.”). 
      




                                              44
                                                                                         




 1          2. The Government’s Alleged Retaliation Was Egregious 
 2    
 3           “It is a fundamental principle of the First Amendment that the 

 4   government  may  not  punish  or  suppress  speech  based  on 

 5   disapproval of the ideas or perspectives the speech conveys.”  Matal 

 6   v. Tam, 137 S. Ct. 1744, 1765 (2017).  “Such discriminat[ion] based on 

 7   viewpoint is an ‘egregious form of content discrimination,’ which is 

 8   ‘presumptively unconstitutional.’”24   Id. at 1766 (quoting Rosenberger 

 9   v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829–30 (1995)).  The 

10   Supreme Court has further described viewpoint discrimination as a 

11   “blatant” “violation of the First Amendment.”  Rosenberger, 515 U.S. 

12   at 829. 

13          Ragbir’s  plausible  allegations  and  evidence,  which  we  must 

14   accept as true at this juncture, support that the Government singled 

15   him  out  for  deportation  based  not  only  on  the  viewpoint  of  his 



     24  “At its most basic, the test for viewpoint discrimination is whether—within the 
     relevant subject category—the government has singled out a subset of messages 
     for disfavor based on the views expressed.”  Matal, 137 S. Ct. at 1766. 
      




                                             45
                                                                                   




 1   political  speech,  but  on  the  public  attention  it  received.    In  a 

 2   declaration by Micah Bucey, a New York City minister, Bucey asserts 

 3   that  ICE’s  New  York  City  Field  Office  Director,  Scott  Mechkowski, 

 4   stated that Ragbir and Jean Montrevil were ICE’s two most prominent 

 5   cases  in  New  York  City  and  complained  that  the  activists’  protests 

 6   and comments to the press negatively portrayed ICE to the public and 

 7   to  others  in  the  Government.    According  to  Bucey,    Mechkowski 

 8   stated:  “Nobody gets beat up in the news more than we do, every 

 9   single day.  It’s all over the place, . . . how we’re the Nazi squad, we 

10   have no compassion.”  App’x 252.  Mechkowski then stated that he 

11   had heard Ragbir’s New Sanctuary cofounder Montrevil (whom ICE 

12   had also just detained) “ma[ke] some very harsh statements.  I’m like, 

13   ‘Jean, from me to you . . . you don’t want to make matters worse by saying 

14   things.”  App’x 252 (emphasis added).  Mechkowski then turned to 

15   Ragbir  specifically, stating  that  it “bother[ed]”  him  that “there  isn’t 

16   anybody in this entire building that doesn’t . . . know about Ravi.”  




                                          46
                                                                                      




 1   App’x 253.  “Everybody knows this case,” Mechkowski stated, “[n]o 

 2   matter where you go.”   App’x 253.  Ragbir’s counsel Alina Das also 

 3   submitted a declaration stating that she spoke with Mechkowski, who 

 4   expressed “resentment” about the events of the March 9, 2017 check‐

 5   in  and  disapprovingly  mentioned  that  he  had  heard  Ragbir’s 

 6   statements to the press.  App’x 55–56, 123.  

 7          A  plausible,  clear  inference  is  drawn  that  Ragbir’s  public 

 8   expression of his criticism, and its prominence, played a significant 

 9   role in the recent attempts to remove him.  The conclusion that ICE 

10   would  nonetheless  still  be  free  to  deport  Ragbir  on  the  basis  of  his 

11   advocacy  would  certainly  draw  considerable  media  attention  and 

12   thus would be a particularly effective deterrent to other aliens who 

13   would  also  challenge  the  agency  and  its  immigration  policies.  

14   Ragbir’s allegations and evidence support that certain officials were 




                                           47
                                                                                               




 1   well aware of that consequence. 25  To allow this retaliatory conduct 

 2   to  proceed  would  broadly  chill  protected  speech,  among  not  only 

 3   activists subject to final orders of deportation but also those citizens 

 4   and  other  residents  who  would  fear  retaliation  against  others.    In 

 5   short,  the  Government’s  alleged  conduct  plausibly  fits  within  the 

 6   “outrageous[ness]” exception to AADC.  

 7           3. The Alien’s Interest in Avoiding Selective Deportation 

 8           The  Supreme  Court  stated  in  AADC  that,  “[w]hile  the 

 9   consequences  of  deportation  may  assuredly  be  grave,  they  are  not 

10   imposed  as  a  punishment.”    AADC,  525  U.S.  at  491.    That  premise 

11   supported  the  Supreme  Court’s  conclusion  that,  by  comparison  to 

12   those  detained  for  crimes  (who  may  bring  selective‐enforcement 

13   claims  in  certain  limited  circumstances),  the  AADC  aliens  had  a 

14   diminished  liberty  interest  in  preventing  their  deportation.    Id.  




       It  is  unclear  whether  Ragbir  plausibly  states  a  claim  against  all  the  named 
     25

     Defendants.  However, neither party has briefed that issue, and so we decline to 
     address it.   




                                                48
                                                                                       




 1   However,  after  AADC,  the  Supreme  Court  reiterated  in  Padilla  v. 

 2   Kentucky,  559  U.S.  356  (2010),  its  longstanding  recognition  that 

 3   deportation is indeed a punishment for lawful permanent residents 

 4   who,  like  Ragbir,  are  rendered  removable  because  of  a  criminal 

 5   conviction: 

 6         We  have  long  recognized  that  deportation  is  a 
 7         particularly  severe  “penalty,” Fong  Yue  Ting  v.  United 
 8         States, 149  U.S.  698,  740  (1893);  but  it  is  not,  in  a  strict 
 9         sense,  a  criminal  sanction.  Although  removal 
10         proceedings  are  civil  in  nature,  deportation  is 
11         nevertheless  intimately  related  to  the  criminal  process. 
12         Our  law  has  enmeshed  criminal  convictions  and the 
13         penalty  of  deportation  for  nearly  a  century.  And, 
14         importantly, recent changes in our immigration law have 
15         made  removal  nearly  an  automatic  result  for  a  broad 
16         class  of  noncitizen  offenders.  Thus,  we  find  it  “most 
17         difficult”  to  divorce  the  penalty  from  the  conviction  in 
18         the deportation context.  United States v. Russell, 686 F.2d 
19         35, 38 (C.A.D.C. 1982). Moreover, we are quite confident 
20         that  noncitizen  defendants  facing  a  risk  of  deportation 
21         for a particular offense find it even more difficult.  
22          




                                             49
                                                                                                     




 1   Id.  at  365–66  (some  internal  citations  omitted). 26    The  premise  that 

 2   deportation  of  lawful  permanent  residents  convicted  of  crimes  is 

 3   punitive was important to the Court’s holding in Padilla:  deportation 

 4   of the petitioner was so “close[ly] connect[ed]” to the criminal process 

 5   that  the  analysis  that  applies  to  claims  of  ineffective  assistance  of 

 6   counsel applied to his claim.   Id. at 366.  Thus, Padilla supports that 

 7   Ragbir has a substantial interest in avoiding deportation based on his 

 8   speech.    

 9           4. The Government’s Discretionary Prerogative 
10    
11           Finally,  the  Government’s  interest  in  having  unchallenged 

12   discretion  to  deport  Ragbir  is  also  less  substantial  than  in  AADC.  

13   First,  as  discussed  above,  national‐security  and  foreign‐policy 

14   concerns  about  terrorism  were  primary  in  AADC,  and  the  Court 



     26
       See also Bridges v. Wixon, 326 U.S. 135, 147 (1945) (“[I]t must be remembered that 
     although deportation technically is not criminal punishment, it may nevertheless 
     visit as great a hardship as the deprivation of the right to pursue a vocation or a 
     calling.”)  (internal  citations  omitted);  Lok  v.  INS, 548  F.2d  37,  39  (2d  Cir.  1977) 
     (“Deportation  is  a  sanction  which  .  .  .  surpasses  all  but  the  most 
     Draconian criminal penalties.”).




                                                   50
                                                                                




 1   expressed misgivings that a court proceeding allowing inquiry into 

 2   the “real reasons” why the Government sought to deport the PFLP 

 3   supporters  would  compromise  intelligence  sources  and  foreign 

 4   relations.  AADC, 525 U.S. at 491.  The Government makes no such 

 5   argument in this case.  Here, the plaintiff’s plausible allegation is that 

 6   the Government undertook the deportation to silence criticism of the 

 7   responsible agency.   

 8         We recognize that in AADC the Supreme Court observed, “[I]n 

 9   all cases, deportation is necessary . . . to bring to an end an ongoing 

10   violation of United States law.”  Id. (emphasis removed).  That was 

11   certainly correct with respect to aliens who have entered the country 

12   illegally or have overstayed their visas.  However, the circumstance 

13   is different for a former lawful permanent resident, such as Ragbir, 

14   who has become “deportable.”  See 8 U.S.C. § 1227(a)(2)(A)(iii).  While 

15   such a person is subject to removal at any time, his presence in the 

16   United States while awaiting deportation violates no law.  He is under 




                                         51
                                                                                     




 1   no  legal  obligation  to  depart  prior  to  deportation.    And,  the  law 

 2   imposes  no  criminal  or  civil  penalties  on  that  person  for  failing  to 

 3   leave.  See Gerard L. Neuman, Terrorism, Selective Deportation and 

 4   the First Amendment After Reno v. AADC, 14 Geo. Immigr. L.J. 313, 

 5   342  (2000)  (“Permanent  residents  who  become  deportable  are  not 

 6   engaged in an ongoing violation of United States law.  The INA . . . 

 7   creates  no  obligations  for  the  aliens  to  depart  without  being  asked, 

 8   and imposes no other sanction on permanent residents for becoming 

 9   deportable.  If the [Government] do[es] not . . . seek deportation, then 

10   the  alien  is  committing  no  wrong  by  continuing  residence  in  the 

11   United  States.”).    Indeed,  in  Ragbir’s  case,  his  continued  presence 

12   after  his  removal  order  became  final  was  expressly  sanctioned  by 

13   successive  stay  orders  and  work  permits.    Thus,  while  it  is 

14   indisputable that the Government retains an interest in enforcing the 

15   immigration  laws  by  removing  a  deportable  person,  Ragbir’s 

16   continued presence until deported has not violated any U.S. law.  The 




                                           52
                                                                                   




 1   Government’s interest in deporting him is lower than in the case of 

 2   an alien whose presence is illegal and in the cases of aliens who, as in 

 3   AADC, pose a threat to safety and security.  

 4                                     *         *    * 

 5         We  acknowledge  that  judicial  review  of  deportation 

 6   proceedings has produced concern about the Executive’s prerogative 

 7   to  execute  immigration  law.    The  Government’s  argument  that  a 

 8   holding  in  Ragbir’s  favor  would  open  the  flood  gates  of  litigation 

 9   deserves significant consideration.  Accordingly, we do not delineate 

10   the boundaries of what constitutes an “outrageous” claim within the 

11   meaning  of  AADC.    It  suffices  to  say  that,  here,  Ragbir’s  speech 

12   implicates  the  highest  protection  of  the  First  Amendment,  he  has 

13   adduced      plausible—indeed,         strong—evidence      that    officials 

14   responsible  for  the  decision  to  deport  him  did  so  based  on  their 

15   disfavor  of  Ragbir’s  speech  (and  its  prominence),  Ragbir  has  a 

16   substantial  interest  in  avoiding  deportation  under  these 




                                            53
                                                                                              




 1   circumstances,  and  the  Government’s  interests  in  avoiding  any 

 2   inquiry into its conduct are less pronounced than in AADC.  In these 

 3   circumstances, the basis for the alleged discrimination against Ragbir 

 4   qualifies as “outrageous” under AADC.    

 5   III.    Whether  Ragbir  is  Entitled  to  the  Privilege  of  the  Writ  of 
 6           Habeas Corpus 
 7    
 8           Because  Ragbir  states  a  cognizable  claim  but,  through  its 

 9   adoption of § 1252(g), Congress foreclosed all grants of jurisdiction, 

10   we must decide whether the Suspension Clause nonetheless entitles 

11   Ragbir  to  the  constitutionally  mandated  minimum  scope  of  the 

12   privilege of the writ of habeas corpus.  The Suspension Clause of the 

13   Constitution states, “The Privilege of the Writ of Habeas Corpus shall 

14   not be suspended, unless when in Cases of Rebellion or Invasion the 

15   public  Safety  may  require  it.”    U.S.  Const.  art.  I,  §  9,  cl.  2.    “At  its 

16   historical  core,  the  writ  of  habeas  corpus  has  served  as  a  means  of 

17   reviewing the legality of Executive detention, and it is in that context 

18   that  its  protections  have  been  strongest.”    St.  Cyr,  533  U.S.  at  301.  




                                               54
                                                                                      




 1   These protections extend fully to aliens subject to an order of removal.  

 2   Id.; see also Gerard L. Neuman, Habeas Corpus, Executive Detention, 

 3   and  the  Removal  of  Aliens,  98  Colum.  L.  Rev.  961,  1044  (1998)  

 4   (“[H]istorical precedents beginning shortly after 1787 and reaching to 

 5   the present confirm the applicability of the writ of habeas corpus to 

 6   the  detention  involved  in  the  physical  removal  of  aliens  from  the 

 7   United  States.  These  precedents  include  opinions  .  .  .  denying  the 

 8   power of Congress to eliminate judicial inquiry.”).   

 9          Thus,  except  in  periods  of  “formal  suspension”  of  the  writ, 

10   alien petitioners in “Executive custody,” Boumediene, 553 U.S. at 745, 

11   must  either  be  given  access  to  an  “adequate  substitute”  to  the  writ 

12   (such as a petition for review), see St. Cyr, 533 U.S. at 305, or the writ 

13   itself, so as “to maintain the ‘delicate balance of governance’ that is 

14   itself  the  surest  safeguard  of  liberty,”    Boumediene,  553  U.S.  at  745 

15   (quoting Hamdi, 542 U.S. at 536 (plurality opinion)).   




                                           55
                                                                                     




 1          The Suspension Clause does not require the availability of the 

 2   writ  as  codified  under  section  2241,  or  any  other  statute,  per  se.  

 3   Rather, the Suspension Clause protects the constitutional “minimum” 

 4   scope of the writ, upon which Congress may expand through statute.  

 5   See Boumediene, 553 U.S. at 746; St. Cyr, 533 U.S. at 301.  As to what 

 6   that “minimum” entails, “[t]he [Supreme] Court has been careful not 

 7   to  foreclose  the  possibility  that  the  protections  of  the  Suspension 

 8   Clause  have  expanded  along  with  post–1789  developments  that 

 9   define  the  present  scope  of  the  writ.”    Boumediene,  553  U.S.  at  746 

10   (citing St. Cyr, 533 U.S. at 300–01).  “But the analysis” of the minimum 

11   scope of the writ protected by the Suspension Clause “may begin with 

12   precedents  as  of  1789,  .  .  .  when  the  Constitution  was  drafted  and 

13   ratified.”  Id.   

14          The Government does not contest these basic premises, nor do 

15   the  parties  dispute  that  Ragbir  has  no  “adequate  substitute”  for  a 




                                           56
                                                                                               




1   habeas petition.27  Rather, the Government argues that Ragbir is not 

2   entitled to the constitutional minimum scope of the writ because, in 

3   its view:  1) Ragbir does not seek release from custody since he does 

4   not challenge his final order of removal; and 2) Ragbir is not in the 

5   Government’s custody at all.   

6           In addition, the Government suggests in passing that Ragbir is 

7   not  entitled  to  the  constitutional  minimum  scope  of  habeas  review 

8   because the merits issues in this case are not purely legal, but rather 

9   require  factfinding.    Although  we  might  normally  deem  that  issue 




    27
      In a Federal Rule of Appellate Procedure 28(j) letter, the  Government brings to 
    our attention the Sixth Circuit’s recent decision in Hamama v. Adducci, 912 F.3d 869 
    (6th Cir. 2018).  In Hamama, the Sixth Circuit concluded that § 1252(g) divested the 
    district courts of subject matter jurisdiction over the claims of the plaintiff Iraqi 
    nationals, who sought stays of their removal, but that the plaintiffs had available 
    an  “adequate  alternative”  to  habeas  relief  in  the  form  of  a  “motion  to  reopen 
    followed by a petition for review.”  Id. at 876.  As discussed above, the Government 
    did not dispute in its response brief (in this appeal) Ragbir’s contention that no 
    “adequate substitute” to a habeas proceeding was available to him.  By contrast to 
    Hamama,  and  as  we  discussed  earlier  in  this  opinion,  see  supra  n.  10  and 
    accompanying  text,  Ragbir’s  constitutional  claims  arose  only  after  his  removal 
    order became final and after he had taken full advantage of the review process 
    prescribed by statute, including filing a petition for review and the one motion to 
    reopen to which he was entitled.  We thus conclude that the “adequate substitute” 
    that the Hamama court found present in that case is not available to Ragbir.  




                                               57
                                                                                      




 1   waived for failure to develop it, we consider the issue because it bears 

 2   on  the  district  court’s  authority  and  means  to  adjudicate  Ragbir’s 

 3   habeas petition.    

 4          A. Habeas Relief Would Alter Ragbir’s Situation 
 5    
 6          The Government argues that Ragbir is not entitled to the writ 

 7   because he does not challenge his final order of removal, and so, it 

 8   contends, the writ would leave him “in precisely the same position as 

 9   he  is  now.”    Gov’t  Br.  at  44–45.    That  is  incorrect;  the  Government 

10   assumes  that  a  habeas  court’s  only  option  would  be  to  invalidate 

11   Ragbir’s  final  order  of  removal,  but  habeas  relief  would  of  course 

12   prevent the Government from deporting him for its duration.  And 

13   courts are “invested with the largest power to control and direct the 

14   form of judgment to be entered in cases brought up before [them] on 

15   habeas corpus.’”  U.S. ex rel. DʹAmico v. Bishopp, 286 F.2d 320, 322 (2d 

16   Cir. 1961) (quoting In re Bonner, 151 U.S. 242, 261 (1894)); see Harris v. 

17   Nelson,  394  U.S.  286,  290–92  (1969)  (“The  very  nature  of  the  writ 




                                           58
                                                                                           




 1   demands  that  it  be  administered  with  the  initiative  and  flexibility 

 2   essential  to  insure  that  miscarriages  of  justice  within  its  reach  are 

 3   surfaced and corrected.”).  Thus, a habeas court has the authority to 

 4   grant relief that would alter Ragbir’s situation. 

 5          B. Ragbir is in Executive Custody 

 6          We also disagree with the Government’s argument that Ragbir 

 7   is  not  in  custody.  The  “custody  requirement”  of  habeas  corpus  “is 

 8   designed to preserve the writ of habeas corpus as a remedy for severe 

 9   restraints on individual liberty. . . . [I]ts use has been limited to cases 

10   of special urgency” that are “severe” and “immediate.”28   Hensley v. 

11   Mun. Court, San Jose Milpitas Judicial Dist., 411 U.S. 345, 351 (1973).   In 

12   Hensley,  the  Supreme  Court held  that an  individual  released  on  his 




     28 The Supreme Court has stated that 8 U.S.C. § 2241 incorporates the common‐law 
     habeas requirement that the petitioner be in “custody” and “does not attempt to 
     mark the boundaries of ‘custody’ nor in any way other than by use of that word 
     attempt to limit the situations in which the writ can be used.”  Jones v. Cunningham, 
     371 U.S. 236, 238 (1963).  And so, for purposes of determining the constitutional 
     meaning of the custody requirement, we look to the common law and to authority 
     interpreting § 2241.   
      




                                              59
                                                                                  




 1   own  recognizance  from  state  detention  remained  in  the  state’s 

 2   custody.    Id.    The  Court  noted  that  it  had  “consistently  rejected 

 3   interpretations of the habeas corpus statute that would suffocate the 

 4   writ  in  stifling  formalisms  or  hobble  its  effectiveness  with  the 

 5   manacles of arcane and scholastic procedural requirements. . . .  That 

 6   same theme has indelibly marked our construction of the . . . custody 

 7   requirement.”   Id. at 350.   

 8         Two  primary  considerations  drove  the  Court’s  conclusion  in 

 9   Hensley.  First, the  petitioner was “subject to restraints not shared by 

10   the public generally”  because  “[h]is freedom of movement rest[ed] 

11   in the hands of state judicial officers, who may demand his presence 

12   at any time and without a momentʹs notice.”  Id. at 351 (quoting Jones 

13   v.  Cunningham,  371  U.S.  236,  240  (1963))  (internal  quotation  marks 

14   omitted).    Second,  the  petitioner  “remain[ed]  at  large  only  by  the 

15   grace of a stay entered first by the state trial court and then extended 




                                          60
                                                                                  




 1   by two Justices of [the Supreme] Court.”  Id.  The Court went on to 

 2   explain:  

 3           The State has emphatically indicated its determination to 
 4           put  him  behind  bars,  and  the  State  has  taken  every 
 5           possible  step  to  secure  that  result.  His  incarceration  is 
 6           not,  in  other  words,  a  speculative  possibility  that 
 7           depends on a number of contingencies over which he has 
 8           no  control.  This  is  not  a  case  where  the  unfolding  of 
 9           events may render the entire controversy academic. The 
10           petitioner has been forced to fend off the state authorities 
11           by  means  of  a  stay,  and  those  authorities  retain  the 
12           determination and the power to seize him as soon as the 
13           obstacle of the stay is removed. The need to keep the stay 
14           in force is itself an unusual and substantial impairment 
15           of his liberty. 
16            
17   Id. at 351–52. 
18    
19           The  Court  rejected  the  Government’s  argument  that  habeas 

20   relief would be available only when the Government again physically 

21   detained the individual.  “[W]e would badly serve the purposes and 

22   the history of the writ,” the Court stated, “to hold that under these 

23   circumstances  the  petitionerʹs  failure  to  spend  even  10  minutes  in 

24   jail is  enough  to  deprive  the  District  Court  of  power  to  hear  his 




                                          61
                                                                                                     




 1   constitutional claim.”  Id. at 353.  In the same term it decided Hensley, 

 2   the Court stated even more directly that “the writ is available . . . to 

 3   attack  future  confinement  and  obtain  future  releases.”    Preiser  v. 

 4   Rodriguez, 411 U.S. 475, 487 (1973). 

 5           The similarity of Ragbir’s situation to that of the petitioner in 

 6   Hensley  is  clear.    If  Ragbir  were  currently  in  the  Government’s 

 7   physical  confinement  or  had  already  been  deported,  that  Ragbir 

 8   would be in custody is obvious.29  But that he has not been deported 

 9   is  not  for  a  lack  of  effort  on  the  part  of  the  Government,  which 

10   detained  Ragbir  without  notice  in  January  2018  and  sent  him  to 

11   Florida, where he was detained for weeks in anticipation of deporting 



     29 As  to  the  custodial  status  of  a  deported  individual,  the  Supreme  Court  “has 
     repeatedly held” that the writ of habeas corpus is available to aliens excluded from 
     the  United  States.    Cunningham,  371  U.S.  at  239–40  (citing  Brownell  v.  Tom  We 
     Shung, 352 U.S. 180, 183 (1956); Shaughnessy v. United States ex rel. Mezei, 345 U.S. 
     206  (1953); United  States  ex  rel.  Knauff  v.  Shaughnessy,  338  U.S.  537  (1950); United 
     States v. Jung Ah Lung, 124 U.S. 621, 626 (1888)).  Although “in those cases each 
     alien  was  free  to  go  anywhere  else  in  the  world,”  “[h]is  movements  .  .  .  [we]re 
     restrained by authority of the United States, and he may by habeas corpus test the 
     validity of his exclusion.” Id. (quoting Shaughnessy v. United States ex rel. Mezei, 345 
     U.S. 206, 213 (1953)) (internal quotation marks omitted). 
      




                                                   62
                                                                                     




 1   him.    Much  like  in  Hensley,  that  process  was  stopped  only  because 

 2   Ragbir was released by a writ of habeas corpus issued by the district 

 3   court  in  January  2018  (after  which  the  Government  told  Ragbir  to 

 4   report again on February 10, 2018).  Also like in Hensley, Ragbir must 

 5   continue to report for ICE check‐ins, and he remains in this country 

 6   primarily due to judicial stays of removal, including the one entered 

 7   by this Court.  Moreover, the Government opposed a stay of removal 

 8   in  the  district  court  pending  this  appeal,  and  at  oral  argument,  the 

 9   Government  could  not  represent  to  this  Court  that—absent  a  stay 

10   entered by this Court and the stay previously entered in the District 

11   of New Jersey—ICE would not deport Ragbir pending resolution of 

12   this appeal.  

13          Thus,  that  Ragbir  faces  imminent  deportation,  which 

14   necessarily involves a period of detention—and that he must comply, 

15   absent  judicial  intervention,  with  the  Government’s  orders  “at  any 

16   time and without a moment’s notice,” Hensley, 411 U.S. at 351—is not 




                                           63
                                                                                             




 1   in question.  That effects a present, substantial curtailment of Ragbir’s 

 2   liberty.  See id.  We also cannot be confident that, if we were to wait 

 3   for the Government to again detain Ragbir, he would have access to 

 4   judicial oversight prior to being removed from the country.  We thus 

 5   reject employing a “stifling formalism,” id. at 350, that would deny 

 6   Ragbir a hearing of his claim in a habeas proceeding on the basis that 

 7   he  is  not  in  Government  custody,  when  the  imminent,  severe 

 8   curtailment of his liberty is so obvious,  see Simmonds v. I.N.S., 326 F.3d 

 9   351, 354 (2d Cir. 2003) (concluding that alien subject to final order of 

10   removal was in federal immigration officials’ custody and that if he 

11   were currently “ordered removed [but] not incarcerated,” rather than 

12   “being  held  in  state  prison,  th[at]  conclusion  would  [have  been]  a 

13   simple one” (emphasis added)). 30    


     30 The Government contends that certain of our decisions require that Ragbir must 
     be  challenging  his  final  order  of  removal  in  order  to  be  in  the  custody  of 
     immigration officials.  Not so; the cited decisions merely addressed variations of 
     facts like those  presented in Simmonds, in which the alien petitioner was currently 
     being held in state detention yet argued he was also in federal government custody.  
     In Duamutef v. I.N.S., 386 F.3d 172 (2d Cir. 2004), the petitioner did not challenge 
     the legality of his state detention, but sought a writ of habeas corpus to compel the 




                                               64
                                                                                               




 1           C.  Common‐Law Habeas Courts Had Factfinding Authority 

 2           The  constitutionally  minimum  scope  of  habeas  review  also 

 3   includes  petitions  that  require  factfinding.    In  St.  Cyr,  the  Supreme 

 4   Court  concluded  that  the  scope  includes  pure  questions  of  law: 

 5   “[E]ven assuming that the Suspension Clause protects only the writ 

 6   as  it  existed  in  1789,  there  is  substantial evidence  to  support  the 

 7   proposition  that  pure  questions  of  law  like  the  one  raised  by  the 

 8   respondent  in  th[at]  case  could  have  been  answered  in  1789  by  a 

 9   common‐law judge with power to issue the writ of habeas corpus.”  

10   St.  Cyr,  553  U.S.  at  304–05.    Ragbir’s  claims  do  not  involve  “pure 

11   question[s]  of  law”  but  rather  require  the  adjudication  of  contested 




     federal government to hasten his deportation.  386 F.3d at 178.  We ultimately did 
     not decide whether the petitioner was in federal immigration custody.  Id. at 178‐
     79.  And, in Ogunwomoju v. United States, 512 F.3d 69 (2d Cir. 2008), we decided 
     that  a  petitioner  in  immigration  detention  or  under  an  order  of  removal  as  a 
     consequence of a state conviction was not in custody for purposes of challenging 
     his state conviction under 28 U.S.C. § 2254.  512 F.3d at 70.  Here, Ragbir challenges 
     only  federal  immigration  officials’  conduct  and  is  undisputedly  not  in  state 
     custody.    
       
      




                                                65
                                                                                         




 1   facts, and so, we consider whether there is “substantial evidence” to 

 2   support  that  a  common‐law  court  in  1789  would  have  had  the 

 3   authority to issue the writ in such a case.  See id.   

 4          The  Supreme  Court  touched  on  this  issue  in  St.  Cyr:  “At 

 5   common law, ‘[w]hile habeas review of a court judgment was limited 

 6   to  the  issue  of  the  sentencing  courtʹs  jurisdictional  competency,  an 

 7   attack  on  an  executive  order  could  raise  all  issues  relating  to  the 

 8   legality of the detention.’”  Id. at 301 n.14 (citing Note, Developments 

 9   in  the  Law—Federal  Habeas  Corpus,  83  Harv.  L.  Rev.  1038,  1238 

10   (1970)). And although “the early practice was not consistent,” habeas 

11   courts  sometimes  “permitted  factual  inquiries  when,”  as  here,  “no 

12   other  opportunity  [existed]  for  judicial  review”  of  the  petitioner’s 

13   claim.    Richard  H.  Fallon,  Jr.  &  Daniel  J.  Meltzer,  Habeas  Corpus 

14   Jurisdiction, Substantive Rights, and the War on Terror, 120 Harv. L. 

15   Rev. 2029, 2102 (2007).31  That is not surprising because “common‐law 



       Other  scholars  have  also  noted  that  eighteenth‐century  habeas  courts  had 
     31

     authority to engage in factual inquiries, although they did so less often than they 




                                             66
                                                                                            




 1   habeas  corpus  was,  above  all,  an  adaptable  remedy.    Its  precise 

 2   application and scope changed depending upon the circumstances.”  

 3   Boumediene,  553  U.S.  at  779–80  (discussing  circumstances  in  which 

 4   “the black‐letter rule that prisoners could not controvert facts in the 

 5   jailer’s return was not followed”) (citing, inter alia, Fallon & Meltzer, 

 6   120  Harv.  L.  Rev.  at  2102;  Cunningham, 371  U.S.  at  243  (stating  that 

 7   habeas  is  not  “a  static,  narrow,  formalistic  remedy;  its  scope  has 

 8   grown to achieve its grand purpose”)).   

 9           Moreover,  in  1867,  the  federal  courts  were  expressly  vested 

10   with  factfinding  authority  in  habeas  proceedings  by  the  Habeas 

11   Corpus  Act  of  1867,  ch.  28,  §  1,  14  Stat.  385.    Of  course,  this  is  not 

12   definitive  evidence  of  the  scope  of  the  writ  in  1789,  but  it  further 

13   supports that habeas courts in the early republic exercised factfinding 




     reviewed pure questions of law.  See, e.g., Neuman, 98 Colum. L. Rev. at 986.  (“One 
     of the maxims of eighteenth‐century habeas corpus practice had been that . . . the 
     facts [the custodian] alleged as justifying the detention were to be taken as true,” 
     but this “papered over exceptions [and] . . . was also qualified by a willingness to 
     let the prisoner allege additional facts.”).   




                                              67
                                                                                                   




1   authority.  The Act provided that the “petitioner may deny any of the 

2   material facts set forth in the [custodian’s] return, or may allege any 

3   fact to show that the detention is in contravention of the constitution 

4   or  laws  of  the  United  States,”  and  it  required  the  habeas  court  to 

5   “proceed  in  a  summary  way  to  determine  the  facts  of  the  case,  by 

6   hearing testimony and the arguments of the parties interested . . . .”  

7   Habeas Corpus Act of 1867, ch. 28, § 1, 14 Stat. 385.32   




    32
      Factfinding provisions for federal habeas proceedings are currently set forth in 
    28  U.S.C.  §  2243,  which  employs  substantially  similar  language  to  that  first 
    codified in 1867; the petitioner “may, under oath, deny any of the facts set forth in 
    the return or allege any other material facts.” § 2243.  “The court shall summarily 
    hear and determine the facts, and dispose of the matter as law and justice require.”  
    Id.  As such, “[p]etitioners in habeas corpus proceedings . . . are [presently] entitled 
    to  careful  consideration  and  plenary  processing  of  their  claims  including  full 
    opportunity  for  presentation  of  the  relevant  facts.”    Harris,  394  U.S.  at  298–301.  
    See Wingo v. Wedding, 418 U.S. 461, 468–70 (1974) (“More often than not, claims of 
    unconstitutional  detention  turn  upon  the  resolution  of  contested  issues  of  fact. 
    Accordingly, since the Judiciary Act of February 5, 1867, . . . Congress has expressly 
    vested plenary power in the federal courts ‘for taking testimony and trying the 
    facts  anew  in  habeas  hearings’”)  (internal  citation  omitted);  Sigler  v.  Parker,  396 
    U.S.  482,  487  n.*  (1970)  (Douglas J. dissenting) (stating  that  §  2243  provides  no 
    right  to  jury  trial  but  permits  the  use  of  an  advisory  jury  under  certain 
    circumstances); U.S.  ex  rel.  Mitchell  v.  Follette,  358  F.2d  922,  928  (2d  Cir. 
    1966) (stating  that  a  habeas  judge  “may  direct  a  hearing  to  determine  the  facts 
    before handing down a final disposition”).   




                                                 68
                                                                                                  




 1           In  the  end,  we  cannot  rely  “upon  the  assumption  that  the 

 2   historical  record  is  complete  and  that  the  common  law,  if  properly 

 3   understood,  yields  a  definite  answer  to  the  questions  before  us.”  

 4   Boumediene,  553  U.S.  at  752  (citing  Paul  D.  Halliday  &  G.  Edward 

 5   White, The Suspension Clause: English Text, Imperial Contexts, and 

 6   American Implications, 94 Va. L. Rev. 575, 588–93 (2008) (noting that 

 7   most reports of 18th‐century habeas proceedings were not printed)); 

 8   see  Fallon  &  Meltzer,  120  Harv.  L.  Rev.  at  2096  (“[E]fforts  to 

 9   reconstruct  historical  practice  with  respect  to  most  kinds  of  habeas 

10   proceedings founder quickly, for surviving records are fragmentary 

11   and  practices  were  not  consistent  and  shifted  over  time.”).    In  that 

12   light,  “substantial  evidence”  supports  that  a  common‐law  habeas 

13   judge “could have” adjudicated a claim involving disputed issues of 

14   fact in 1789.33  See St. Cyr, 533 U.S. at 304–305.   



     33 We take care to emphasize that this not a case in which the Executive or another 
     court has already adjudicated any facts regarding Ragbir’s present claim, and so the 
     district  court  here  is  not  called  upon  to  question  the  Executive’s  duly  obtained 
     factual findings. “[T]he necessary scope of habeas review in part depends upon 




                                                 69
                                                                                                      




 1                                              *         *      * 

 2           The constitutionally required scope of the privilege of the writ 

 3   of habeas corpus encompasses Ragbir’s claim.  Because Congress has 

 4   provided  no  “adequate  substitute”  and  because  there  has  been  no 

 5   formal suspension of the writ, Boumediene, 553 U.S. at 771–72, Ragbir 

 6   is  entitled  to  a  habeas  corpus  proceeding  as  to  the  basis  for  the 

 7   Government’s impending action to deport him. 

 8   IV.   Summary and Considerations on Remand 

 9           We hold that the district court improperly dismissed Ragbir’s 

10   claim for lack of subject matter jurisdiction.  Because that conclusion 




     the  rigor  of  any  early  proceedings.”    Boumediene,  553  U.S.  at  781;  see  Heikkila  v. 
     Barber,  345  U.S.  229,  235–36  (1953)  (discussing  that  the  constitutional  ambit  of 
     habeas  review  has  always  entailed  extensive  deference  to  administrative 
     factfinding, subject to “the enforcement of due process requirements”); Gerard L. 
     Neuman, Jurisdiction and the Rule of Law After the 1996 Immigration Act, 113 
     Harv. L. Rev. 1963, 1968 (2000) (“[Habeas] [r]eview of [executive] fact‐finding can 
     ordinarily be precluded, [although] courts do enforce a due process requirement 
     that factual determinations be supported by ‘some evidence.’”).  Moreover, in any 
     event,  the  Government,  in  opposing  the  availability  of  habeas  review,  does  not 
     argue that the declarations of certain officials submitted to the district court must 
     be accepted as true (or even given deference).   
      




                                                     70
                                                                                                   




 1   was the basis for the district court’s order denying Ragbir’s motion 

 2   for a preliminary injunction, we vacate that order and remand to the 

 3   district court.   

 4           We note that, while Ragbir states a claim in his complaint and 

 5   attachments, it does not necessarily follow that even if he proves that 

 6   the officials sought to remove him as a result of his First Amendment 

 7   speech, he may never be removed.  But, at least for the near future, 

 8   the  taint  of  the  unconstitutional  conduct  could  preclude  removal.  

 9   That  “near  future”  could  be  the  end  of  a  typical  two‐year  stay 

10   extension  that  Ragbir  would  plausibly  have  otherwise  received 

11   through  January  2020,  or  some  other  period. 34    We  leave  that 



     34
        Ragbir’s plausible allegations support that, in the past, he was never denied a 
     stay application, the shortest stay he received was approximately one year, and 
     several of them, including the two most recent, were for two years.  App’x 51.  If 
     he had received a two year administrative stay in January 2018, that would have 
     lasted through January 2020.  Judge Walker argues in dissent that it is implausible, 
     in  light  of  DHS’s  2017  policy  statement  that  “criminal  aliens  are  a  priority  for 
     removal,”  that  Ragbir  would  have  received  another  stay  absent  any  retaliatory 
     conduct  by  the  Government.    We  observe,  however,  that  Ragbir’s  past  stay 
     applications were approved even though the then‐operative DHS policies stated, 
     even  more  emphatically,  that  aliens  convicted  of  aggravated  felonies  are 
     categorized as the highest enforcement priority.  Compare Memorandum from Jeh 




                                                  71
                                                                                               




1   determination to the district court on remand.  However,  accepting 

2   as true the record currently before us, it is plausible that—absent the 

3   Government’s alleged retaliation in January 2018—Ragbir would not 

4   yet have been deported, and likely not until at least January 2020. 

5           Our order of November 1, 2018, staying Ragbir’s removal shall 

6   remain in force until our mandate issues.  We direct the district court 

7   to  enter  a  stay  of  Ragbir’s  removal  following  the  issuance  of  our 

8   mandate, to continue at least until such time that the district court has 


    Charles  Johnson,  Sec’y  of  Dep’t  of  Homeland  Sec.,  Policies  for  the  Apprehension, 
    Detention and Removal of Undocumented Immigrants (Nov. 20, 2014) at 3 (classifying 
    as  “Priority  1,”  the  “highest  priority  to  which  enforcement  resources  should  be 
    directed,” “aliens convicted of an offense classified as a felony in the convicting 
    jurisdiction,” as well as “aliens convicted of an ‘aggravated felony’” as defined in 
    section  101(a)(43)  of  the  INA);  Memorandum  from  John  Morton,  Director,  U.S. 
    Immigrations & Customs Enforcement, Civil Immigration Enforcement: Priorities for 
    the Apprehension, Detention, and Removal of Aliens (Mar. 2, 2011) at 1–2 (classifying 
    as “Priority 1” “aliens convicted of crimes, with a particular emphasis on violent 
    criminals,  felons,  and  repeat  offenders,”  and  further  prioritizing  as  “Level  1 
    offenders”  “aliens  convicted  of  ‘aggravated  felonies’”)  with  Memorandum  from 
    John Kelly, Sec’y of Homeland Sec., Enforcement of the Immigration Laws to Serve the 
    National Interest (Feb. 20, 2017) at 3 (“criminal aliens are a priority for removal”).  
    Moreover,  even  in  the  absence  of  a  stay,  Ragbir  was  allowed  to  remain  in  the 
    country under a final order of removal from 2008 until 2011.  Thus, it is plausible 
    that—absent  the  Government’s  retaliation  in  January  2018—Ragbir  would  not 
    have been deported until at least January 2020, and so habeas release delaying his 
    deportation would remedy the ongoing effect of that retaliation. 




                                               72
                                                                                




1   reconsidered,  consistently  with  this  opinion,  whether  a  stay  should 

2   remain in place through adjudication of the motion for a temporary 

3   injunction or the merits of the case. 

4                               CONCLUSION 

5         For  the  foregoing  reasons,  we  VACATE  the  district  court’s 

6   order  denying  Plaintiffs‐Appellants’  motion  for  preliminary 

7   injunction  and  dismissing  certain  claims,  and  REMAND  to  the 

8   district court for proceedings not inconsistent with this opinion.   




                                        73
     18‐1597‐cv 
     Ragbir et al. v. Homan et al. 
 1   John M. Walker, Jr., Circuit Judge, dissenting: 

 2          Although I  agree  with  much  of  the  reasoning  in  the  majority 

 3   opinion, because I would not remand the case for further proceedings 

 4   or  reach  the  issue  of  whether  Ragbir’s  claim  fits  within  the 

 5   “outrageous” exception to  § 1252(g)’s withdrawal of jurisdiction that 

 6   was articulated by the Supreme Court in Reno v. American‐Arab Anti‐

 7   Discrimination  Committee,  525  U.S.  471,  488–92  (1999)  [hereinafter 

 8   “AADC”], I respectfully dissent.   

 9          In  my  view,  remand  is  not  warranted  because  the 

10   Government’s retaliation against Ragbir has ended and its taint has 

11   dissipated.    Ragbir  plausibly  alleged  that  the  Government’s 

12   retaliation occurred on January 11, 2018 and included terminating his 

13   third  administrative  stay  early,  arresting  him  on  the  spot  without 

14   prior  notice,  and  attempting  to  immediately  deport  him  by 

15   transporting  him  from  New  York  City  to  Florida  and  incarcerating 

16   him there.  But the taint of any retaliation ended no later than January 

17   29,  2018,  more  than  a  year  ago,  when  Ragbir  was  released  from 

18   custody  following  the  district  court’s  grant  of  his  habeas  corpus 

19   petition.    Importantly,  that  grant  was  ordered  not  so  Ragbir  could 

20   remain in the United States, but to allow him “an orderly departure” 

21   and “the freedom to say goodbye.”  Ragbir v. Sessions, No. 18‐CV‐236 

22   (KBF), 2018 WL 623557, at *3 (S.D.N.Y. Jan. 29, 2018).  Benefiting from 

23   litigation‐prompted stays, Ragbir has yet to be removed. 
     2                                                                                       

 1            Ragbir, in this proceeding, has never taken issue with the fact 

 2   that he is subject to a valid removal order entered in March 2007 as a 

 3   result of his felony conviction for wire fraud.  Nor does he dispute 

 4   that no stay prevents his removal other than the one entered by this 

 5   court  in  this  appeal.    It  is  the  stated  policy  of  the  current  executive 

 6   branch  to  “prioritize  for  removal  .  .  .  removable  aliens  who  [h]ave 

 7   been convicted of any criminal offense.”  Exec. Order. No. 13,768, 82 

 8   Fed.  Reg.  8,799,  8800  (Jan.  25,  2017).    See  also  U.S.  DEPARTMENT  OF 

 9   HOMELAND  SECURITY,  ENFORCEMENT  OF  THE  IMMIGRATION  LAWS  TO 

10   SERVE  THE  NATIONAL  INTEREST  (2017),  at  3  (“criminal  aliens  are  a 

11   priority for removal”).1  Although this has also been the stated policy 

12   of  past  administrations,  enforcement  practices  on  the  ground  can 

13   differ from administration to administration.  One would have to be 

14   blind not to notice that the change of administration in January 2017 

15   has  brought  with  it  an  unremitting  focus  on  deporting  convicted 

16   felons,  such  as  Ragbir.    See  U.S.  IMMIGRATION  AND  CUSTOMS 

17   ENFORCEMENT,  FISCAL  YEAR  2018  ICE  ENFORCEMENT  AND  REMOVAL 

18   OPERATIONS REPORT, at 14 (In fiscal year 2018, ICE “conducted 256,085 

19   removals  –  the  highest  level  since  FY2014”  and  prioritized  “public 


          1 We may take judicial notice of written materials “[w]hen there is no 
     dispute as to the authenticity of such materials and judicial notice is limited 
     to  law,  legislative  facts,  or  factual  matters  that  are  incontrovertible,  such 
     notice is admissible.”  Oneida Indian Nation of New York v. State of N.Y., 691 
     F.2d 1070, 1086 (2d Cir. 1982). 
     3                                                                                  

 1   safety threats and immigration violators, as reflected by the fact that, 

 2   like in FY2017, 9 out of 10 [ICE] administrative arrests had either a 

 3   criminal  conviction(s),  pending  charge(s),  were  an  ICE  fugitive,  or 

 4   illegally reentered the country after previously being removed.”).2 

 5            For the above reasons, I disagree with the majority’s contention 

 6   that  the  consequences  of  the  Government’s  retaliation  continue 

 7   because, but for the retaliation, Ragbir would plausibly have obtained 

 8   a further extension of his administrative stay from an administration 

 9   that has steadfastly sought to deport him, much less another two‐year 

10   extension.  Under these circumstances, I see no reason for this case to 

11   continue in the district court, further impeding Ragbir’s removal.3 

12            I  also  have  reservations  about  the  majority’s  discussion  of 

13   AADC’s  “outrageous”  exception  to  the  §  1252(g)  removal  of 

14   jurisdiction.    As  a  preliminary  matter,  I  fail  to  see  the  necessity  of 



           The Government has also represented to this court in a related case that 
          2

     “Ragbir has been issued a so‐called ‘bag and baggage’ letter notifying him 
     that he is to report to ICE for removal. (Dist. Ct. ECF No. 49).  Thus, at this 
     point  it  has  been  made  abundantly  clear  to  him  that,  once  any  judicial 
     impediment to his removal has been lifted, it is substantially likely that the 
     government will promptly effectuate his removal.”  Reply Memorandum 
     for Respondents‐Appellants at 5, Ragbir v. Sessions (2d Cir.) (No. 18‐1595). 
         3 Any concern by the majority that Ragbir’s prompt removal now would 

     somehow  revive  the  previous  retaliation  of  more  than  a  year  ago  could 
     presumably  be  addressed  by  the  recusal  of  the  officer  who  made  the 
     decisions  in  January  2018.    This  would  enable  a  previously  uninvolved 
     officer to independently decide whether to enforce the March 2007 order of 
     removal  without  regard  to  the  circumstances  that  are  alleged  to  have 
     prompted the Government’s actions in January 2018. 
     4                                                                              

 1   addressing this issue at all given the majority’s conclusion that Ragbir 

 2   is  entitled  to  a  habeas  corpus  proceeding  under  the  Suspension 

 3   Clause  despite  §  1252(g)’s  withdrawal  of  jurisdiction.    That  he  is 

 4   permitted to bring a habeas proceeding would allow us to consider 

 5   Ragbir’s case regardless of whether the Government’s conduct falls 

 6   within the “outrageous” exception contemplated by AADC.  As I read 

 7   AADC, that exception was predicated on the assumption that habeas 

 8   relief  was  not  available  or  would  come  too  late,  AADC,  525  U.S.  at 

 9   487–88, indicating that it is unnecessary to undertake this analysis if 

10   timely habeas relief is available. 

11          Second,  despite  the  majority’s  statement  that  it  is  not 

12   “delineat[ing]  the  boundaries  of  what  constitutes  an  ‘outrageous’ 

13   claim  within  the  meaning  of  AADC,”  it  creates  from  whole  cloth  a 

14   five‐factor  balancing  test  to  determine  whether  the  Government’s 

15   conduct was “outrageous.”  I am concerned that, because this test will 

16   be the standard by which future claims are evaluated, it will become 

17   an open door for evading the will of Congress in enacting § 1252(g).  

18   Considering  only  the  “Government’s  discretionary  prerogative” 

19   gives  short  shrift  to  the  Government’s  significant  enforcement 

20   interests  and  does  not  provide  a  framework  for  adequately 

21   considering the Government’s actions in context.   

22          Turning to the facts of this case, although the majority opinion 

23   acknowledges that Ragbir is a criminal alien subject to a valid removal 
     5                                                                            

 1   order, it quickly discounts this fact by arguing that Ragbir has no duty 

 2   to  leave  the  country  on  his  own,  unlike  an  alien  who  unlawfully 

 3   enters and therefore is engaged in a continuing violation of law.  To 

 4   my mind, however, the Government’s interest in removing a criminal 

 5   alien,  heightened  when  the  executive  branch  has  a  stated  policy  of 

 6   prioritizing the removal of criminal aliens, is at least as strong as the 

 7   Government’s interest in “bring[ing] to an end an ongoing violation 

 8   of  United  States  law”  by  one  who  has  simply  overstayed  his  visa.  

 9   AADC, 525 U.S. at 491 (emphasis omitted).   

10         Finally, although I agree that the complaint sufficiently alleged 

11   that  the  Government  acted  improperly  when  it  shortened  Ragbir’s 

12   administrative  stay,  arrested  him,  and  held  him  in  custody  in 

13   preparation for his departure, there was nothing inherently unlawful 

14   in  these  acts  which,  absent  improper  motive,  are  fully  authorized 

15   when enforcing an alien’s removal.  I can easily imagine much more 

16   “outrageous” acts of government impropriety, such as the deliberate 

17   and unjustified use of grossly excessive force or vindictive placement 

18   in solitary confinement.  Therefore, I am not at all convinced that the 

19   Government’s  actions  against  Ragbir  were  “outrageous”  under  the 

20   circumstances.   

21         For these reasons, I respectfully dissent.